               EXHIBIT 6




Case 3:17-cv-00652-KDB-DSC Document 43-10 Filed 10/29/18 Page 1 of 31
                         THE
    CAMBRIDGE
     ENCYCLOPEDIA
                   FOURTH EDITION

                       Edited by
                     DAVID CRYSTAL




                      CAMBRIDGE
                       UNIVERSITY PRESS
Case 3:17-cv-00652-KDB-DSC Document 43-10 Filed 10/29/18 Page 2 of 31
  PUBLISHED BY THE PRESS SYNDICATE OF THE UNIVERSITY OF CAMBRIDGE
  The Pitt Building, Trumpington Street. Cambridge, United Kingdom
  CAMBRIDGE UNIVERSITY PRESS
  The Edinburgh Building, Cambridge CB2 2RU, UK
  40 West 20th Street, New York, NY 10011-4211, USA
  10 Stamford Road, Oakleigh, VIC 3166, Australia
  Ruiz de Alarcon 13, 28014 Madrid, Spain
  Dock House. The Waterfront, Cape Town 8001, South Africa
  http://www.cambridge.org

 Compilation copyright Cambridge University Press 2000
 Copyright in the content © AND Classification Data Limited 2000

 This book is in copyright. Subject to statutory exception and to the provisions of relevan t
 collective licensing agreements, no reproduction of any part may take place without written
 permission.

 First published 1990
 Second Edition 1994
 Third Edition 1997
 Fourth Edition 2000

 Typeset in Adobe Garamond 8/9 pt

 Typeset by Technical Applications Group, Cambridge University Press, Cambridge
 Cartography and illustration: European Map Graphics Ltd, Finchampstead
 Design of Ready Reference:Jeffery Design, London

 A catalogue record for this book is available from the British Library

 Library of Congress Cataloging in Publication Data

The Cambridge encylopedia I edited by David Crystal. - 4th ed.
   p. cm.
Includes index.
ISBN 0-521-79099-9 (hc)
1. Encylopedias and dictionaries. I. Crystal, David, 1941-
AG5.C26 2000
031-dc20 96-51462
CIP

ISBN 0 521 79099 9 hardback

Editor
David Crystal

Editorial Assistance
Hilary Crystal
Esther Pritchard
Ann Rowlands

Database Management
Tony McNicholl

For permission to reproduce copyright materials we thank:
Dance Notation Bureau, New York
European Space Agency
National Aeronautics and Space Administration




                  Case 3:17-cv-00652-KDB-DSC Document 43-10 Filed 10/29/18 Page 3 of 31
   CRIMP                                                                                                                                                                   CROCE, BENEDETTO

      dictions, but uncommon. » civil law 1; Crown Prosecution Service; exclusionary           croaker »drumfish
      rule; jury; law; police; procurator fiscal; prosecution                                  Croatia [krohaysha], official name Republic of Croatia, Serbo-Croatian Republika
   crimp The waviness which occurs naturally in wool fibres, imparting a soft bulkiness           Hrvatska pop (z000e) 4 68100o; area 56 538 sq km/21 824 sq mi. Republic in the
      to yarns. Crimping of synthetic fibres extends their range of uses into knitting and        Balkan peninsula of SE Europe; capital, Zagreb; other chief towns, Rijeka, Cakovec,
     carpet yarns, and the manufacture of softer woven fabrics. » bulked yarn                    Split, Zadar; timezone GMT +1; major ethnic groups (pre-civil war), C roat (75%), Serb
  crinoid fkriynoydj A primitive marine invertebrate (echinoderm), typically attached            (12%), Slovenes (1%); language, Croatian; religions, Roman Catholic, Eastern
     to the sea bed by a long stalk; occasionally base-attached (sessile) or free-swimming;      Orthodox; currency, the kuna.
     mouth and arms on upper surface; most feed on suspended particles transported to               Physical description and climate. Fertile Pannonian Plain in C and E; mountainous,
     the mouth via food grooves on arms; long fossil record; c.650 living species found          barren coastal region near Dinaric Alps; Adriatic coast to W; one third of the country
     from shallow waters to deep sea; also known as sea lilies and feather stars. (Phylum:       forested; coastal Velebit and Velika Kapela ranges reach heights of zzoo m/7200 ft;
     Echinodermata. Class: Crinoidea.) » echinoderm; feather star                                islands include Kortula, Lolinj, Dugi Otok, Cres; chief rivers, the Drava, Danube,
  Crippen, Hawley Harvey, known as Dr Crippen (1862-191o) Murderer, born in                      Sava; continental climate in Pannonian Basin, average temperatures -1°C (Jan), 19°C
     Michigan, USA. He studied medicine and dentistry, eventually settling in London,            (Jul); average annual rainfall 750 mm/3o in; Mediterranean climate on Adriatic,
     UK (1900) with his second wife, Cora Turner. Having transferred his affections to his       average temperatures 6°C (Jan), 24°C (Jul).
    secretary, Ethel le Neve, he poisoned his wife, dissected the body, and interred the            History and government. Slavic coast tribes (Chrobati, Hrvati) migrated to White
    remains in the cellar. He and his mistress attempted to escape to Canada on board the        Russia, 6th-c; converted to Christianity, 7th-9th-c; Croat kingdom reached its peak,
    SS Montrose as Mr and Master Robinson. The suspicious captain contacted Scotland            11th-c; LA216 I of Hungary claimed Croatian throne, 1o91; Turkish defeat of Hungary
    Yard by radiotelegraphy (the first use of radio for a murder case). They were arrested,      brought Pannonian Croatia under Ottoman rule, 1526; rest of Croatia elected
    and Crippen was hanged in London.                                                            Ferdinand of Austria as their king, and fought Turkey; joint crownland with
  Cripps, Sir (Richard) Stafford (1889-1952) British statesman, born in London, UK.             Slovenia,1888; formed Kingdom of Serbs, Croats and Slovenes with Mon tenegro and
    He studied at London University, was called to the bar in 1913, and made a fortune in       Serbia, 1918; became part of Yugoslavia, 1929; proclaimed an independent state
    patent and compensation cases. In 1930 he was appointed solicitor general in the            during occupation by the Axis Powers,1941-5; nationalist upsurges against commu-
    second Labour government, and became an MP in 1931. During the 193os he was asso-           nist rule during 195os; declaration of independence in 1991, followed by confronta-
    ciated with several extreme left-wing movements, and was expelled from the Labour           tion with the National Army, and civil war; autonomy claim by Serb-dominated
    Party in 1939 for his 'popular front' opposing Chamberlain's policy of appeasement.         Krajina area, 1991; UN peace-keeping forces deployed, 1992, but fighting continued
    He sat as an independent MP during World War 2, was ambassador to the Soviet                sporadically into 1993; ceasefire followed by peace treaty, 1995; governed by a presi-
    Union (1940-2), and in 1942 became Lord Privy Seal, and later minister of aircraft pro-     dent, prime minister, and an Assembly, consisting of a 127-member Chamber of
    duction. In the 1945 Labour government, he was readmitted to the Party and                  Deputies and a 68-member Chamber of Districts.
   appointed President of the Board of Trade. In 1947 he became minister of economic               Economy. Chiefly an agricultural region, with corn, oats, sugar-beet, potatoes,
   affairs and then Chancellor of the Exchequer, introducing a successful austerity             meat and dairy products; tourism on Adriatic coast; electrical engineering, metal-
   policy. In 1950 he resigned due to illness. » Chamberlain, Neville; Labour Party            working, machinery, lumber, aluminium, textiles, oil refining, chemicals, rubber;
   (UK); left wing                                                                              natural resources include bauxite, coal, copper, iron; economy badly affected by the
 crisis apparition »apparition                                                                 civil war. » Krajina; Yugoslavia; Yugoslavian Civil War; Zagreb; p.1253 political
 crisis management A term first employed by Robert McNamara shortly after the                   leaders
    1962 Cuban missile crisis. It implies, given the limited availability of information      Croce, Benedetto [krohchay] (1866-1952) Philosopher, historian, and critic, born in
    about other actors, and their unpredictability, that long-term strategic planning          Pescasseroli, EC Italy. He studied at Rome, and in Naples devoted himself at first to
    cannot provide the basis for action. Crises between states can be resolved only by
    managing them as they arise. » Cuban Missile Crisis; McNamara, Robert
 crisis theology A type of Protestant theology initiated after World War i under the
    inspiration of Karl Barth (1886-1968), and very influential during the 1920S and
   1930s. The term 'crisis' essentially applied to the judgment (Gr krisis) of God upon all
    merely human social, moral, and religious endeavours. The approach exercised a
    decisive influence on the Declaration of Barmen (1934) which, in opposition to the
    readiness of the so-called 'German Christians' to integrate the racialist ideology of
    the German National Socialists into Christian doctrine, affirmed Jesus Christ as
   God's sole and sufficient revelation and denied any revelations in nature, history, or
   race apart from him. » Barth, Karl; Christianity; Christology; revelation
 Cristobal Colon, Pico [peekoh kreestohbal kohlon] Snow-capped Andean peak in
   N Colombia; rises to 5800 m/19 029 ft, 113 km/7o mi E of Barranquilla; highest peak
   in Sierra Nevada de Santa Marta and in Colombia. » Andes
 Cristofori, Bartolomeo [kristoforee] (1655-1731) Harpsichord-maker, born in
   Padua, NE Italy. He is usually credited with the invention of the pianoforte in c.171o.
   » harpsichord; piano
 criterion-referenced test A test which requires the candidate to meet a set of crite-                                                                                 BOSNIA-
   ria, as opposed to a norm-referenced test which simply ranks students alongside                                                                                  HERZEGOVINA
  others. Thus a criterion-referenced test in mathematics might list for each grade
   what a student must do to obtain that grade, eg be able to convert a fraction to a deci-
   mal, or multiply two three-digit numbers. » norm-referenced test; objective test
critical mass The smallest mass of material of a given type and formed into a given
  shape able to sustain a nuclear-fission chain reaction. For a mass of material greater                                                                                            /
                                                                                                                                                                Makarska        r        s
  than the critical mass, large amounts of energy are released via the fission-chain reac-
                                                                                                                  ADRIATIC
  tion in a small fraction of a second. For a sphere of uranium-235, the critical mass is                           SEA               Vis B"' Avar
                                                                                                                                              f

  52 kg/114.6 lb, corresponding to a radius of 8.7 cm/3.4 in. » atomic bomb; chain
                                                                                                                                            Kortule
                                                                                                                                                  Ci://
  reaction; nuclear fission
critical phenomena The physical properties of systems at their critical points, ie at             ITALY                                  Peljetac Peninsula       A17-1'
                                                                                                                                                                     Dubrovnik
  the temperature where the distinction between two phases vanishes. They are typi-
  fied by dramatic changes in the parameters used to describe the system; for example,                                              ♦       • Palagruza
                                                                                                                                      •
  the spontaneous magnetization of iron is reduced to zero when its temperature is                                                     •
                                                                                                                                        •
  raised beyond the critical temperature (the Curie point). Critical phenomena are                                                       • •
  observed in many systems, such as the superfluid, superconducting, ferroelectric,
  and ferromagnetie_transitions. Certain aspects are nevertheless common to all.
  » Curie temperature; ferroelectrics; ferromagnetism; phases of matter; super-
                                                                                                                                                                                        200kin
  conductivity; superfluidity
critical point (physics)» critical phenomena
                                                                                                                                                                           10Orni
critical theory »Frankfurt School
                                                                                                                                        international airport
Crittenden Compromise (1860) In the months preceding the American Civil War,
   an attempt by Senator John J Crittenden of Kentucky to resolve the crisis between
   North and South by formally recognizing slavery in territories S of 36'30. This
   proved unacceptable to Abraham Lincoln, whose election as president was causing
  secession by the slave-holding South. » American Civil War; slave trade
simumemosargimaimagsgmaw.                                                          303

                      Case 3:17-cv-00652-KDB-DSC Document 43-10 Filed 10/29/18 Page 4 of 31
  PRESTON                                                                                                                                                       PRIMARY COLOURS

       been cut offby the Islamic conquest ofEgypt. 'Prester' comes from Old French prestre, Price, Nick, popular name of Nicholas Raymond Leige Price (1957- )Golfer, born
      'priest'. »Axum; Buchan, John; Ethiopia; Islam; Nestorians                                    in Durban, South Africa. His family moved to Zimbabwe, where he began playing
  Preston 53'46N 2'42W, pop (z000e) 13230o. County town of Lancashire, NW                           golf as a child. At age 17 he won the Junior World Tournament in San Diego, and
      England, UK; 45 km/z8 mi NW of Manchester, on the R Ribble; site of Royalist                  turned professional in 1977. Notable wins include the PGA World Series (1983), the
      defeat in the Civil War (1648); 19th-c centre of the cotton industry; birthplace of           United States PGA Championship (1992, 1994), and the British Open (1994). He
      Richard Arkwright; railway; University of Central Lancashire (1992, formerly                  finished the 1994 PGA tour as top money winner, having earned nearly Si•5 million.
      Lancashire Polytechnic); electrical goods, engineering, textiles, plastics, chemicals; Price, Vincent (Leonard) (1911-93) Actor and writer, born in St Louis, Missouri,
      Harris museum; Preston Guild Fair every zo years; football league team, Preston              USA. He travelled in Europe, studied at Yale, and became an actor. He made his
      North End (L Ilywhites). »Arkwright; English Civil War; Lancashire                           screen debut in 1938, and after many minor roles he began to perform in low-budget
  Prestonpans Iprestripanzl 55°57N 3 'ooW, pop (z000e) 8080. Town in East Lothian,                 horror movies such as House ofWax (1953), achieving his first major success with The
      E Scotland, UK; on S shore of Firth of Forth, 5 km/3 mi NE ofMusselburgh; railway;           Fall of the HouseofUsher (196o). Known for his distinctive, low-pitched, creaky, atmos-
      coal processing; site of Scottish victory over the English (1745). »Scotland; Stuart,        pheric voice, and his quizzical, mock-serious facial expressions, he went on to star in
      Charles                                                                                      a series of acclaimed Gothic horror movies, such asThe Pit and the Pendulum (1961) and
  Prestwick 55'3oN 3'12W, pop (2000013 700. Town in South Ayrshire, SW Scotland,                  The AbominableDrPhibes(1971). He abandoned films in the mid-197os, going on to pre-
     UK; on the W coast, 4.8 km/3 mi N of Ayr; airport (the official international gateway         sent cookery programmes for television - he wrote A Treasury of Great Recipes (1965)
      for Scotland); railway; aerospace engineering. »Scotland                                     with his second wife, Mary Grant - but he had two last roles in The Whales of August
  Pretoria 1pritawrial 25'455 28'12E, pop (z000e) 613 000 (metropolitan area). Admin-              (1987) and Edward Scissorhands (1991). » Gothic novel
     istrative capital of South Africa, and alternative capital of Gauteng province; 48 km/ price index »retail price index
     3o mi NE of Johannesburg; altitude 1369 m/4491 ft; founded, 1855; capital of South prices and incomes policy An attempt by government to control inflation by
     African Republic, 188i; railway; two universities (1873, 1908); railway engineering,         acting directly on prices and wages, either by persuasion or by law. This contrasts
     vehicles, iron and steel, chemicals, cement, leather; Voortrekker Memorial, Paul             with the view that inflation should be controlled by monetary or fiscal policies to
     Kruger Memorial, Transvaal Museum. »Gauteng; Johannesburg; South Africa                      influence demand, or supply-side measures to improve productivity. The correct
 Pretorius, Andries (Wilhelmus Jacobus) fpretawrius) (1799-1853) Afrikaner                        structure of prices and wages is controversial, and the government's power to control
     leader, born in Graaff-Reinet, South Africa (then Cape Colony). A prosperous farmer,         prices and wages is uneven. Economists tend to agree that prices and wages policy is
     he joined the Great Trek of 1836 into Natal, where he was chosen commandant-gen-             not a permanent substitute for monetary, fiscal, and supply-side policies, but dis-
     eral. He later accepted British rule, but after differences with the governor he trekked     agree over how useful incomes policies can be as an occasional supplement to other
     again, this time across the Vaal. Eventually the British recognized the Transvaal            policies to improve or speed up their working. It is impossible for governments to
     Republic, later the South African Republic, whose new capital was named Pretoria             avoid prices and incomes policy entirely, as they are themselves major purchasers of
     after him. »Great Trek; Pretorius, Marthinus                                                 goods and employers of labour. Efforts at prices and incomes policy have been spo-
 Pretorius, Marthinus (Wessel) Ipretawriusj (1819-1901) Afrikaner soldier and                     radic, in the UK in the 196os and 19705, and in France in the early 1980s. »inflation;
     statesman, president of the South African Republic (1857-7i), born in Graaff-Reinet,         monetarism; stop-go policy; supply-side economics
     South Africa, the son of Andries Pretorius. He succeeded his father as commandant- prickly heat A common generalized skin disorder in tropical countries that may also
     general in 1853, and was elected president of the South African Republic, and of the         affect local areas of skin in temperate climates. Obstruction to the ducts of sweat
    Orange Free State (1859-63). He fought against the British again in 1877, until the          glands results in a crop of small red pimples (papules) associated with itching.
    independence of the Republic was recognized (1881), then retired. »Boer Wars;                »skin; sweat
    Pretorius, Andries                                                                        prickly pear A species of opuntia (Opuntia vulgaris) often cultivated for its reddish,
 prevalence (of disease)» disease frequency                                                      juicy, edible fruits. (Family: Cactaceae.) »opuntia
 preventive medicine A branch of medical practice that is concerned with the pre- Pride, Sir Thomas (?-1658) English parliamentarian during the Civil War, born (pos-
    vention of disease. This is achieved by measures that (I) control the environment,           sibly) near Glastonbury, Somerset, SW England, UK. Little is known of his early life.
    such as clean air legislation, (2) ensure a clean and suitable food and water supply, (3)    He commanded a regimen t at Naseby (1645), and served in Scotland. When the House
    promote mass medication (eg schemes of immunization), (4) organize programmes                of Commons indicated it might effect a settlement with Charles I, he was appointed
    for the eradication of disease (eg smallpox, diphtheria), and (5) promote safer life         by the army (1648) to expel its Presbyterian Royalist members (Pride's Purge). He sat
    styles largely by education (eg the reduction in smoking to prevent cancer of the lung,      among the king's judges, and signed the death warrant. He was knighted by
    and the promotion of condoms to reduce the possibility of AIDS). »community                  Cromwell in t656.» Charles I (of England); English Civil War
    medicine; medicine; vaccination                                                           pride of India A deciduous tree(Koelreuteria paniculata)growing to t5 m/5o ft, native
 Prevert, Jacques (prayvair) (1900-77) Poet, born in Neuilly-sur-Seine, NC France. He            to E Asia; leaves pinnate, leaflets toothed; inflorescence pyramidal; flowers
    was involved with the Surrealists, and wrote songs, pieces for cabaret, and scenarios        I cm/o-4 in diameter, yellow, 4-petalled; fruit a papery capsule; also called golden-
    for Renoir, as well as the screenplay for the celebrated film, Les Enfants du Paradis        rain tree. It is widely planted for ornament. (Family: Sapindaceae.) »deciduous
   (1946, The Children of Paradise). The piquant mixture of wit and sentiment in his             plants; inflorescence; pinnate; tree
   poetry proved very popular; collections include Paroles (1946, Words), La Pluieer le beau priest The person authorized to sacrifice. In Christianity, the term derives from the
   temps (1955, Rain and Fine Weather), and Choses et autres (1972, Things and Others).          Old Testament sacrificial system, and developed in the New Testament with Jesus
   »French literature; poetry; Renoir, Jean; Surrealism                                          Christ as great High Priest. Now, mainly in Roman Catholic, Orthodox, and
Previn, Andre (George) [previa) (1929- ) Conductor and composer, born in                         Anglican usage, it refers to an ordained officer authorized to administer the sacra-
   Berlin, Germany. His family fled from Nazi Germany to the USA in 1938. He studied             ments, in particular the Eucharist (the sacrifice of the Mass). »Eucharist; Jesus
   music mainly in California and Paris, spent some years as a jazz pianist, and became          Christ; Mass; Old Testament; Orders, Holy; sacrament
   musical director of symphony orchestras at Houston (1967-9), London (1968-79), Priestley, John) B(oynton) (1894-1984) Wri ter, born in Bradford, West Yorkshire,
   Pittsburgh (1976-86), and Los Angeles (1986-9). He became composer laureate of the           N England, UK. He studied at Bradford and Cambridge, made a reputation with his
   London Symphony Orchestra in 1991, and conductor laureate the following year. He             critical writings, and gained wide popularity from his novel, The Good Companions
   has composed musicals, film scores, and orchestral works, and achieved popular suc-          (1929). It was followed by other humorous novels, such as Angel Pavement (1930), and
   cess both on television and in the concert hall by bringing classical music to the atten-    he established his reputation as a playwright with Dangerous Corner (1932), Time and
   tion ofa wide public. His books includeMusicFateto Fate(1971)and A ndriPrevin'sGuide         the Conways (1937), and other plays on space-time themes, as well as popular come-
  to Music (1983). He was given an honorary knighthood in 1996.                                 dies, such as Laburnum Grove (1933). He married the archaeologist Jacquetta Hawkes
Prevost, (Antoine Francois), l'Abbe 1prayvohl (1697-1763) Novelist, born in                     in 1953. He refused both a knighthood and a peerage, but accepted the Order ofMerit
  Hesdin, N France. He spent some years in the army, became a Benedictine monk,                 in 1977.» drama; English literature; novel
   then lived in exile in England and Holland. He wrote many novels and translations, Priestley, Joseph (1733-1804) Chemist and clergyman, born in Fieldhead, West
  but is best known for Manon Lescaut (1731), originally published as the final part of a       Yorkshire, N England, UK. In 1755 he became a Presbyterian minister, and after
  seven-volume novel. Having returned to France by 1735, he was appointed honorary              moving to Leeds in 1767 took up the study of chemistry. He is best known for his
  chaplain to the Princede Conti. »French literature; novel                                    research into the chemistry of gases, and for his discovery of oxygen (1774). He also
Priam rpriyainj In Greek legend. the King ofTroy. He was son ofLaomedon, and hus-               wrote an English grammar and books on education and politics. His controversial
  band of Hecuba, and is presented in the Iliad as an old man. When Hector was killed,         views on religion and political theory (he was a supporter of the French Revolution)
  hewen t secretly to Achilles to beg h is son's body for burial. At the sack of Troy, he was  led him in 1794 to leave in fear of his life for America, where he was well received.
  killed by Neoptolemus. »Achilles; Hector; Neoptolemus; Trojan War                            »oxygen
Pribilof Islands jpribilofj Group of four islands in the Bering Sea, Alaska, USA; two primary In politics, an election to choose the candidates for an election to public
  inhabited (St Paul, St George); area 168 sq km/65 sq mi; centre of seal fur trade.           office. It differs from other forms of candidate selection in that the primary election
  »Alaska                                                                                      is not organized by political parties, but by the government authority for which the
Price, (Mary Violet) Leontyne (1927- ) Soprano, born in Laurel, Mississippi,                   election is to be held. The procedure is most commonly associated with the USA, but
  USA. She studied at the Juilliard School, New York City. A notable Bess (1951-4) in          there are various forms of primary, and several ways in which political parties can be
  Gershwin's Porgy and Bess, she was the first black opera singer on television, in roma       directly or indirectly involved. »political science
  for NBC (1955). An outstanding Verdi singer, she was also much associated with primary colours There are three primary colours recognized in physiology and
  Barber's music. »Barber                                                                      physics: red, green, and blue. The primary pigments of painting and colour printing
                                                  886
                    Case 3:17-cv-00652-KDB-DSC Document 43-10 Filed 10/29/18 Page 5 of 31
                                  THE

              CHAMBERS
              ENCYCLOPEDIA

                                  Editor
                             Trevor Anderson


                              Assistant Editor
                              Una McGovern




                  CHAMBERS HARRAP
Case 3:17-cv-00652-KDB-DSC Document 43-10 Filed 10/29/18 Page 6 of 31
 CHAMBERS
 An imprint of Chambers Harrap Publishers Ltd
 7 Hopetoun Crescent
 Edinburgh, EH7 4AY

 vvvvw.chambers.co.uk
                                                                               The Chun
 First published by Chambers 2001                                              able and
                                                                               working
 Copyright © Chambers Harrap Publishers Ltd 2001                               and editc
                                                                               ject matt
 All rights reserved. No part of this publication may be reproduced, stored    proach, t
 in a retrieval system, or transmitted by any means, electronic, mechanical,   fields un,
 photocopying or otherwise, without the prior permission of the publisher.     oration

 A CIP catalogue record for this book is available from the British Library.
                                                                               One of th
                                                                               can satis
 ISBN 0-550-13001-2                                                            ticular fit
                                                                               found in.
                                                                               informat
                                                                               further. (
                                                                               that it do
                                                                               approact
                                                                               mented t


                                                                               inevitabl
                                                                               egories i
                                                                               categori2
                                                                               medicine
                                                                               as liuma
                                                                               effort to
                                                                               most like
                                                                               doubt.


                                                                               We do ho
                                                                               with a bn
                                                                               from the




Typeset by Chambers Harrap Publishers Ltd, Edinburgh
Printed and bound by SNP SPrint (M) Sdn Bhd


      Case 3:17-cv-00652-KDB-DSC Document 43-10 Filed 10/29/18 Page 7 of 31
                                                                                                               ,46): P0,1
                                                                                                                                                             -E_


                                                                          CULINARY TERMS OF FOREIGN ORIGIN


                                   fusilli pasta shaped into short thick spirals. [Italian]        mousse 1 a dessert made from a whipped mixture of                       smoked. [Italian =
                                   galantine a dish of boneless cooked white meat or                  cream, eggs and flavouring, eaten cold. 2 a similar               provencale a style o
                                       fish served cold in jelly. [Old French ]                       meat or fish dish. [French, = froth]                                 olive oil, tomatoes,
                                   garam masala a mixture of ground spices used to mozzarella a soft white Italian cheese, especially                                     eggs a la provenca
                                       make curry. [Hindi, = hot mixture ]                            used as a topping for pizza. [Italian ]                             slow-cooking. [nat
                                   garni trimmed, garnished. [French; from garnir, to muesli a mixture of crushed grain, nuts and dried                                   SE France]
                                      garnish ]                                                       fruit, eaten with milk, especially for breakfast.                pumpernickel a dad
Human Body, HealthandNutrition




                                   gateau or gateau (plural gateaux, gateaus, gateaux) a              [Swiss German ]                                                     especially in Germ
                                      large rich cake, especially filled with cream and de- mulligatawny a thick curry-flavoured meat soup, ori-                          erally 'stink-devil' oi
                                      corated with fruit, nuts, etc. [French]                         ginally made in E India. [ from Tamil milagu-tannir,             puree noun a quanti
                                   ghee butter made from cow's or buffalo's milk, purified           pepper-water]                                                        to a pulp by liquidi
                                      by heating, used in Indian cooking. [from Hindi ghi]        nan a slightly leavened Indian bread, similar to pitta                 verb (purées, pure'
                                   glace adjective 1coated with a sugary glaze; candied:             bread. [Hindi]                                                      French purer, to strE
                                      eg glace cherries. 2 said of icing on cakes etc, made navarin a stew of lamb or mutton with root vegetables                     purl a small cake of
                                      with icing sugar and liquid. 3 said of drinks etc, fro-        such as turnip. [French ]                                            fried and served ho
                                      zen or served with ice. eg mousse glacee; verb (gla- nougat a chewy sweet containing nuts, etc. [French;                        quenelle a dumpling
                                      teed, glaceing) 1to crystallize fruit etc. 2 to ice cakes       from Latin nux, nut]                                            quesadilla (Mexicar
                                      etc with glace icing. [French ]                             nouvelle cuisine a simple style of cookery character-                  cheese, chillis, etc,
                                   gnocchi an Italian dish of small dumplings made with              ized by much use of fresh produce and elegant pre-                  ican Spanish; dimi
                                      flour, cooked potato, or semolina, poached and                 sentation. [French, = new cookery]                                  cheese]
                                     served with various sauces. [Italian, = lumps]              omelette (especially USA omelet) a dish of beaten                    quiche a tart with a s
                                  gougere a kind of choux pastry that has grated                     eggs fried in a pan, often folded round a savoury or                eggs. [ French; from
                                     cheese added to it before baking. [French]                     sweet filling such as cheese or jam. [ from Old French            ragout a highly seas
                                  goujons small strips of fish or chicken coated in sea-            alemette; from lemelle, knife-blade]                                 bles. [ from French r
                                     soiled flour, egg and breadcrumbs, and deep-fried. paella a Spanish dish of rice, fish, or chicken, vegeta-                      ramekin 1 a small ba
                                     [ from French goujon, gudgeon (the fish)]                       bles and saffron. [Catalan; from Latin patella, pan ]               food. 2 an individuz
                                  gratin the golden brown crust covering a gratinated pakora an Indian dish of chopped spiced vegetables                                savoury dish contai
                                     food or dish; ► au gratin.                                      formed into balls, coated in batter, and deep-fried.               a ramekin. [ from Fr'
                                  gratinate to cook with a topping of buttered bread-               [ Hindi ]                                                        ratafia 1a flavouring
                                     crumbs and/or cheese browned until crisp; to cook papillote 1frilled paper used to decorate the bones of                           oil of almonds. 2 a
                                     au gratin; ► au gratin. [from French gratiner, to cook         chops, etc. 2 oiled or greased paper in which meat is               fruit kernels and al
                                     au gratin]                                                     cooked and served. [French, apparently from papil-                  biscuit or small cake
                                  gratine cooked or served au gratin; ► au gratin.                  Ion, butterfly]                                                     or tafia, a type of ru
                                     [ from French gratiner, to cook au gratin ]                 Parmesan a hard dry Italian cheese, especially                      ratatouille a souther
                                  gremolata a colourful, flavoursome garnish, made of              served grated with pasta dishes. [from Italian Par-                  toes, peppers, tour
                                    chopped parsley, lemon or orange peel, garlic, etc.            megiano, from Parma]                                                garlic. [French ]
                                    [Italian]                                                    passata an Italian sauce of puréed and sieved toma-                 ravioli plural noun si
                                  haute cuisine cookery (especially French) of a very               toes. [Italian, = passed (ie through a sieve)]                     savoury filling of m(
                                    high standard. [French, = high cooking]                      pasta 1 a dough made with flour, water, and eggs                    risotto (plural risottc
                                  hors d'oeuvre a savoury appetiser served at the be-              shaped in a variety of forms such as spaghetti, ma-                 in a meat or seafoc
                                    ginning of a meal. [French, = out of the work]                 caroni, lasagne, etc. 2 a cooked dish of this, usually              cheese, etc. [from It
                                  hummus or hoummos or houmus a Middle Eastern                     with a sauce. [Italian; from Latin pasta, paste,                 roti (plural rotis) la (
                                    hors d'oeuvre or dip consisting of pureed cooked               dough; from Greekpasta, barley porridge]                            tionally made in par
                                   chickpeas and tahini paste, flavoured with lemon pate a spread made from ground or chopped meat,                                    kind of sandwich m
                                    juice and garlic. [ fromTurkish humus]                         fish or vegetables blended with herbs, spices, etc.                 ried vegetables, s(
                                 jardinière an accompaniment of mixed vegetables                   [French; formerly meaning pie or pasty]                             bread]
                                    for a meat dish. [from French jardiniere, feminine of patisserie a shop selling fancy cakes, sweet pastries,                    roulade meat, cake
                                   jardinier, gardener]                                            etc. [from French patisserie; from Latin pasta,                     up, usually with a fil
                                 jus juice; gravy. [French]                                        dough]                                                           roux (plural roux) a
                                 kofta (plural koftas) (Indian cookery) minced and pesto an Italian sauce originating in Liguria and                                  used to thicken sat
                                   seasoned meat or vegetables, shaped into balls and             made from fresh basil leaves, pine kernels, olive oil,              brown butter]
                                   fried. [Hindi, = pounded meat]                                 garlic and Parmesan cheese. [Italian; from pestare,               rugelach or ruggelacl
                                 lasagne pasta in the form of thin flat sheets, often              to crush, pound ]                                                  small crescent-shap
                                   cooked in layers with a mixture of meat and toma- petit four (plural petits fours) a small sweet biscuit,                          cheese, etc. [fromY
                                   toes, and a cheese sauce. [Italian]                            usually decorated with icing. [French, = little oven]             salami (plural salami!
                                 lyonnaise made with sautéed sliced potatoes and pilaf or pilaff or pilau an oriental dish of spiced rice                             sage, usually servec
                                   onions or potatoes in an onion sauce. [named after             with chicken, fish, etc. [fromTurkish pilaw]                     salsa (Mexican cook
                                   Lyon, France]                                                pizza a circle of dough spread with cheese, tomatoes,                 matoes, onions, chit
                                 macaroni (plural macaronis, macaronies) pasta in the             etc and baked, made originally in Italy. [Italian ]                 salsa, sauce]
                                   form of short tubes. [ from Italian maccaroni]               polenta an Italian dish of cooked ground maize. [ Ita-             salsa verde Italian g
                                 mascarpone a soft Italian cream cheese. [Italian ]               lian; from Latin polenta, hulled and crushed grain]                 vies, garlic, capers,
                                 mayonnaise a cold creamy sauce made of egg yolk, poppadum or poppadom a paper-thin pancake                                           Tian salsa, sauce]
                                   oil, vinegar or lemon juice, and seasoning. [French]           grilled till crisp for serving with Indian dishes. [Ta-          samosa a small deer
                                 meringue a crisp cooked mixture of sugar and egg                 mil]                                                                vegetable pasty of Ir
                                   whites, or a cake made from this. [French]                   praline a sweet consisting of nuts in caramelized                  sauerkraut shredded
                                 mesclun a mixed green salad of young leaves and                 sugar. [ named after Marshal Duplessis-Praslin                      popular German di
                                  shoots of rocket, chicory, fennel, etc. [French; from          (1598-1675), a French soldier whose cook in-                        sour cabbage]
                                  Nicois mesclumo, mixture]                                      vented it]                                                        sauté verb (sautes, sa
                                 minestrone thick soup containing vegetables and pretzel a salted and glazed biscuit in the shape of a                               teeing) to fry gently i
                                  pasta. [Italian; from minestrare, to serve]                    knot. [German]                                                      this way: eg sauté pc
                                 moussaka a dish made with minced meat, auber- profiterole a small sweet or savoury confection of                                    sauter, to jump]
                                  gines, onions, tomatoes, etc, covered with a cheese            choux pastry. [French; said to be a diminutive from               schnapps in N Europ€
                                  sauce and baked, traditionally eaten in Greece, Tur-           profiler, to profit]                                                especially Dutch gi;
                                  key and the Balkans. [Greek]                                  prosciutto finely cured uncooked ham, often
                                          Case 3:17-cv-00652-KDB-DSC532 Document 43-10 Filed 10/29/18 Page 8 of 31
The Columbia Encyclopedia
                                      SIXTH              EDITION

                                      Edited by Paul Lagasse




                                     Columbia University Press
                                     SOLD   AND   DISTRIBUTED   BY   Gale Group


 Case 3:17-cv-00652-KDB-DSC Document 43-10 Filed 10/29/18 Page 9 of 31
 ,114,
  u.k•vr Columbia University Press
 Publisher since 1893


 Copyright © 2000


 The Columbia Encyclopedia
 First Edition 1935
Second Edition 1950
 Third Edition 1963
Fourth Edition
 (The New Columbia Encyclopedia) 1973
Fifth Edition 1993
Copyright Columbia University Press
1935, 1938, 1940, 1942,1946, 1950, 1953, 1956
Copyright © Columbia University Press
1963, 1964, 1967, 1975, 1993


Copyright under international copyright union


All rights reserved


Except for brief passages to be published in a
review or as a citation of authority, no part of this
book may be reproduced or used in any form or
by any means graphic, electronic or mechanical,
including photocopying, recording, taping, or
information storage and retrieval systems without
the written permission of the publisher. The crown
logo is a registered trademark of Columbia
University Press.


Gale Group and Design is a trademark used herein
under license.


Casebound editions of Columbia University Press
books are Smyth-sewn and printed on permanent
and durable acid-free paper.


Composition by Impressions Book and Journal
Services, Inc., Madison, Wisconsin


Manufactured in the United States of America


Library of Congress Cataloging-in-Publication Data
The Columbia encyclopedia / edited by Paul Lagasse.-6th ed.
       p.   cm.
  Includes bibliographical references.
  ISBN 0-7876-5015-3 (hardcover : alk. paper)

     1. Encyclopedias and dictionaries.   I. Laws& Paul, 1956—
  II. Columbia University.
*05 .C725   2000
031-dC21                                                00-027927


ISBN 0-7876-5015-3




                  Case 3:17-cv-00652-KDB-DSC Document 43-10 Filed 10/29/18 Page 10 of 31
              7.13   The key to pronunciation appears on page so,
                                                                                                                                                                                                       CRITIUS

   ;ed          white-collar criminals as by other criminals outside or-           of Eritrea. He was overthrown in 1891 by the Giolitti,            Samuel Johnson's Lives of the Poets (1779-81)
                                                                                                                                                                                                           Was the
    nd          ganized crime.                                                      but returned to power in 1893 when bank scandals and          first thorough-going exercise in biographical criticism,
    of            Bibliography. See S. Glueck and E Glueck, Criminal               the labor crisis in Sicily led to demands that a strong        the attempt to relate a writer's background and life to
   '0.          Careers in Retrospect (1943, repr. 1966); H. Mannheim,             person assume office. He was reelected by a huge ma-           his works. The revolution from neoclassicism to ro-
    in-         ed., Pioneers in Criminology (ad ed. 1960, repr. 1972) and         jority in 1895. However, resentment over his reactionary       manticism is seen in the works of William Wordsworth
   ,w.          Comparative Criminology (2 vol., 1965); R. Hood, Key               policies and, above all, the terrible defeat that Italian      and Samuel Taylor Coleridge, who emphasized the im-
   ng,          Issues in Criminology (197o); E. Sutherland and D. Gres-           forces seeking to expand into Ethiopia suffered at Adwa        portance of emotion and imagination in literature. In
   its,        sey, Criminology (8th ed. t970); S. Schafer and W. Knud-            (1896) soon forced him from office. Colorful, contro-          his Preface to the Second Edition of the Lyrical Ballads
   na           ten, Reader in Criminology (1973); E. Sutherland, White            versial, and intensely patriotic, his attacks on Italian       (1800), Wordsworth described the lyric as "emotion
    no          Collar Crime (1983); L. Ohlin, Human Development and               liberalism have led him to be seen by some as a pre-           recollected in tranquility," and Coleridge, in his Biogra-
   lic.         Criminal Behavior (1991).                                         cursor to MUSSOLINI.                                            phia Literaria 0817), defined imagination as "the repe-
   us.      Ctlnoidea: see ECHINODERMATA; SEA LILY.                           Crispus (kris'pas), in the New Testament, prominent Co-             tition in the finite mind of the eternal act of creation,"
            cripple Creek, very small city, alt. 9,375 ft (2,858 m), seat          rinthian Jew converted by St. Paul.                            rather than as a mere mechanical flight of fancy. The
   ed.         of Teller co., central Colo.; inc. 1892. Primarily a sum-      CristObal (kresto'bal), town, Colon prov., near the Carib-          radical shift in emphasis was further delineated by John
   cess        mer resort, it was once a great gold-mining town. The              bean end of the Panama Canal, Panama. Cristobal is              Keats in his letters and by Percy Bysshe Shelley in his
   Sacs        discovery of gold (1891) on a cattle ranch created one             located in the former Panama Canal Zone and was the             Defense of Poetry (1821)—"poets are the unacknowl-
               of the richest camps of a major gold-producing area,               American residential suburb of Colon; it has been un-          edged legislators of the world." Some critics celebrated
  1 it,        with an exciting town life. In 1901 the district had an            der Panamanian jurisdiction since 1979.                        art for art's sake, with no moral strings attached, such
  wi-          estimated population of 5o,000. Gold production de-           Cristus, Petrus: see CHRISTUS, PETRUS.                              as Arthur Symons in The Symbolist Movement in Lit-
  me,          dined after that year, yet the opening of a drainage          Critias (krish'eas, kriteas), c.460-403 B.c., Athenian po-          erature 0899). Henry James, an important novelist and
   the         tunnel in 1941 reactivated formerly flooded mines and              litical leader and writer. A relative of Plato, he was an      critic of the novel, stressed the possibilities of point of
    as         led to the discovery of new veins. Violence marked min-           aristocrat and had early training in philosophy with            view for further developing the narrative form in his
  ion          ers' strikes in 1893 and 1904. The old mines are tourist          Socrates and wrote poems and tragedies. He is best re-          essay "The Art of Fiction" (1893). The emphasis in criti-
              attractions.                                                        membered, however, as one of the Thirty Tyrants im-            cism of this period on the reaction of the critic to the
   so-
                 pps, Sir Stafford, 1889-1952, British statesman. A bril-         posed on Athens by the Spartans. He was soon at odds           work under scrutiny led to the use of the term impres-
  xti-        liant and successful patent and corporation lawyer, he             with Theramenes, who was put to death. Critias earned           sionistic criticism.
               joined the Labour party in 1929 and became solicitor              a name for rapacity and bloodthirstiness, although                 The aoth cent. has been called the Age of Criticism.
              general in 193o, being knighted the same year. He re-              Plato seems to have admired him, using him as a                Such major disciplines as psychology and anthropology,
  me                                                                             speaker in the dialogues Protagoras, Timaeus, and Cri-
              signed on the formation (1930 of the National govern.                                                                             and such ideologies as Christian theology and Marxist
  gory
              ment but won a seat in Parliament. He became a leading             tias. When THRASYBULUS led his forces against the              dialectic, were found to have valid application to works
  and
              spokesman of the left wing of the Labour party and in              Thirty, Critias was killed in battle.                          of literature. Freudian analysis became a tool for literary
  iety        5939 was expelled from the party for urging a united           critical angle: see REFRACTION.                                    biographers. Carl Jung's theory of the collective uncon-
   ac-
              front with the Communists. Sir Winston Churchill ap-           critical mass: see CHAIN REACTION.                                 scious also became a tool, along with anthropological
 ality        pointed (1940) him ambassador to the Soviet Union              criticism, the interpretation and evaluation of literature         methodology, for critics like T. S. Eliot (in The Sacred
 .hy)        and, on Cripps's return to England in 1942, made him                and the arts. It exists in a variety of literary forms: di-     Wood, 192o) and Northrop Frye (in Anatomy of Criti-
  that        lord privy seal and leader of the House of Commons.                alogues (Plato, John Dryden), verse (Horace, Alexander         cism, 1957), who sought to trace similarities of pattern
 ,hol,        In the same year Cripps was sent to India with a self-             Pope), letters (John Keats), essays (Matthew Arnold, W.        in literatures of disparate cultures and ages. By means
  acts       government plan (which was rejected by India). Shortly              H. Auden), and treatises (Philip Sydney, Percy Bysshe          of the so-called New Criticism—the technique of close
  sic-        thereafter he became minister of aircraft production. In           Shelley). There are several categories of criticism: theo-     reading, which largely ignores biographical and his-
  ding       1945, Cripps was readmitted to the Labour party and                 retical, practical, textual, judicial, biographical, and im-   torical concerns—such critics as Cleanth Brooks, Allen
 sally       appointed president of the Board of Trade in the new                pressionistic. However, as the American critic M. H.           Tate, and Lionel Trilling revived the notion of a poem
  olo-       Labour government. He returned to India to negotiate               Abrams has pointed out in The Mirror and the Lamp               as an autonomous art object. Notable among academic
  and        independence in 1946, and the failure of his mission               (1953), all criticism, no matter what its form, type, or        and journalistic critics who used a combination of criti-
 .and        (because of the antagonism between Hindus and Mus-                  provenance, emphasizes one of four relationships: the          cal approaches to enlighten their readers are Edmund
             lims) is often seen as the point at which the partition            mimetic, the work's connection to reality; the prag-            Wilson (in such works as The Triple Thinkers, 1938), W.
 iolo-       of India became inevitable. In 1947, Cripps was ap-                matic, its effect on the audience; the expressive, its con-     H. Auden (in The Dyer's Hand, 1962), and George
 f de-       pointed to the newly created office of minister of eco-            nection to the author; and the objective, the work as an       Steiner (in Language and Silence, Iwo). Feminist and
 ome         nomic affairs and within the same year became, in ad-              independent, self-sufficient creation.                          multicultural literary criticism also were important
 :hat.       dition, chancellor of the exchequer. Great Britain was                 From its beginning criticism has concerned philoso-         forces throughout the second half of the zoth cent.
  con-       in the throes of a severe economic crisis, which Cripps            phers. Plato raised the question of the authenticity of        Structuralism in its literary critical form was a domi-
 men         sought to counter with his policy of austerity. By con-            poetic knowledge in the Ion, in which both poet and            nant theory from the I96os into the 19705, largely due
 avio        tinuing rationing and imposing strict economic con-                performer are forced to admit ignorance about the              to the work of French theorists Roland Barthes and
 I           trols, he was able to slow inflation while maintaining            source of their inspiration and the function of their           Michel Foucault. During the 198os and into the 199os
             full employment and without cutting back the govern.              craft. In his Poetics, Aristotle focused on tragic drama        DECONSTRUCTION, influenced by such figures as Jacques
             ment's welfare programs. Despite a vigorous export                 to discover its effect—the purgation of the audience's         Derrida and Paul de Man, dominated academic criti-
 oday        drive, however, Britain's balance of payments situation           emotions (see TRAGEDY). Roman civilization produced             cism. In addition, the historical approach of such New
s, be        remained serious, and in 1949, Cripps most reluctantly             two critics who were poets rather than philosophers.           Historicists as Stephen Greenblatt also found a number
 indi        devalued the pound by 3o%. He retired in 1950. See                Horace declared in the Ars Poerica (c.13 a.c.) that poetry      of adherents. In general, a critical eclecticism charac-
 nces       study by R. Moore (1979).                                           must be "dulce et utile"—"sweet and useful." In his On         terized literary criticism at the end of the zoth cent.
sat        els: see Konos, river, Romania.                                     the Sublime list cent. A.D.) the Greek Longinus pre-                There have been a variety of critical trends in music
ry e       Crlsana-Maramure$ (krisha'na-marama'rish), historic                 sented the view that poetry must be the divinely in-            and art criticism also. The approach has ranged from
id I         province, NW Romania, between Transylvania and                    spired utterance of the poet's impassioned soul. Inter-         practical to theoretical, from G. B. Shaw's music reviews
             Hungary. It covers approximately the present-day                  estingly, each of these pronouncements was an accurate          in the London press of the 188os to treatises like Alfred
:ion         regions of Crisana (4,725 sq mi/12,238 sq km) and of              description of the author's own work rather than a set          Einstein's Mozart (1945) and Charles Rosen's Classical
oryi         Maramuref (4,053 sq mi/to,497 sq km). ARAD, ORADEA,               of rules for all poetry. Thus, the ancients can be credited     Style (1971). From the 196os to the end of the zoth cent.
            and SATU-MARE are the chief cities. The region occupies            with delineating the two major types of criticism: theo-        new genres of music criticism emerged that took for
atio
            the easternmost part of the Hungarian plain and the                retical, which attempts to state general principles about       their subject jazz, rock, ethnic, and other specialized
smal
            Western foothills of the Transylvanian Alps. It is largely         the value of art (Plato, Aristotle), and practical, which       forms of music. The spectrum of art criticism includes
resul
child       agricultural. Critana-Maramure) was part of Hungary                examines particular works, genres, or writers in light of      such works as Robin George Collingwood's Principles
            until 1919 and retains a sizable Hungarian minority.               theoretical criteria (Horace, Longinus).                        of Art (1938), Andre Malraux's Voices of Silence (1952),
care        ~iSIs, economic: see DEPRESSION.
on 0                                                                               Textual criticism, the comparison of different texts       the writings of Harold Rosenberg and Clement Green-
                 Pi. Francesco (franchas16 kreepe), 1819-1901, Ital-          and versions of particular works with the aim of arriv-         berg, and the more recent criticism of such figures as
is at
            ian premier (1887-91,1893-96), b. Sicily. After partici-           ing at an incorrupt "master version," has been perhaps         Michael Freed, Barbara Rose, and Adam Gopnik.
clots        pation in the Sicilian revolt of 1848 against the repres-
utter                                                                          most familiar over the centuries its biblical criticism.       Newer areas for critical scrutiny include film, architec-
            sive rule of Ferdinand II of Sicily, he went into exile to        Textual critics of note include St. Augustine and St. Je-       ture, and urban planning. Notable film critics include
            Piedmont, then to Malta and England, where he met                 rome (the Bible), and later, Samuel Johnson and H. H.           James Agee, Andre Bazin, Pauline Kael, and Janet Mar-
 Ofie       Mazzini, and to France. He returned to Italy and joined            Furness (Shakespeare).                                         lin. Architectural criticism by Ada Louise Huxtable and
     re'    G ARIBALDI
                           in his expedition to Sicily, which resulted in          Renaissance critics ignored their recent heritage—the      others and studies of the city by Lewis Mumford and
 di so-     the proclamation
-s, an
                                  of the kingdom of Italy (1861). A dep-      medieval attitude toward art as a form of prayer—and            Jane Jacobs broke new ground for critical scrutiny.
            uty to the Italian parliament from 1861, he was at first          looked to the classics, Aristotle's works in particular, for        See G. Saintsbury, A History of Criticism (3 vol., 1960;
par         a republican, but later became an outspoken monar-                usable models. Philip Sydney maintained in his Defense          R. Wellek, A History of Modern Criticism (4 vol., 1955-
:ona,       chist. In a letter to Mazzini he declared, "The monarchy          of Poetry (1595) that poetry must engage and uplift the         65); W. C. Greene, The Choices                  Criticism (1965);
tang        unites us; the republic would divide us." He became               emotions of its audience with "heart ravishing knowl-           P. Barry, Issues in Contemporary Literary Theory (1987);
ove         minister of the interior (1877-78) in the Depretis cab-           edge." In his Poetics (1561) the Italian critic Julius Caesar   B. Bergonzi, Exploding English (1990).
edalll      Pet- A charge of
            for the next nine bigamy hindered his political career            Scaliger transformed Aristotle's description of the dra- Critius (luish'as), or Kritios (krIt'eds), and Nesiotes
                                  years, but he returned to the Depretis      matic unities of time, setting, and plot into exigencies,       (nesheolez), fl. 5th cent. B.c., Greek sculptors, in the
  un               Bet in 1887 and
                                      became premier upon Depretis's         which were strictly adhered to by the neoclassical dram-         time of the Persian Wars. They made statues of the
pro         n%• He strengthened Italy's commitment to the Tri-               atists of 17th-century France and England. In his Essay          Tyrannicides, Harmodius and Aristogiton, who slew
g s°.                 iance with Germany and Austria-Hungary, but             on Criticism (m) Alexander Pope added an important              the tyrant Hipparchus. The works replaced a group by
win         ter   eAbUy helped
                                cause Italian relations with France to       section on the criticism of critics: those who do their          Antenor taken from Athens by Xerxes and later re-
,forct      det              .
            ., eriorate still further, leading to a tari ff war between       job best always "survey the Whole, not seek slight faults       turned. The originals have disappeared, but a number
:Ma         '41two countries from 1888 to 1892. He also pressed a             to find." Because the general tone of criticism of this         of Roman reproductions survive. The most complete
            fo
 len                    Policy in NE Africa and organized the colony          period was prescriptive, it is called judicial criticism.       marble copies are those in the national museum at
                                                                                                                                                                   Cross *owe: art InsioCtlftd by SMALL CAPITALS


                              Case 3:17-cv-00652-KDB-DSC Document 43-10 Filed 10/29/18 Page 11 of 31
   PRESSURE GROUP                                                                                                                                                    The key to pronurvanon appears on page
                                                                                                                                                                                                            xv

      gauge acts automatically to stop further operation when     Prester John, legendary Christian priest and monarch of Preussisch Eylau: see BAGRATIONOVSK, Russia.
      the pressure has reached a certain point and to start it         a vast, wealthy empire in Asia or in Africa. The legend preventive medicine, branch of MEDICINE dealing                                                  pra; nceC°  . fee     iu
                                                                                                                                                                                                                                                   trest v
                                                                                                                                                                                                   wit',
      up again when compression has fallen off to a certain            first appeared in the latter part of the 12th cent. and          the prevention of disease and the maintenance of                                        tre ewan Pre
                                                                                                                                                                                                                                                   ;
      limit.                                                          persisted for several centuries. At first the utopian realm      health practices. Until recently preventive
                                                                                                                                                                                      medicin—      wa,                         eis,to i s t l9
        In general, a gauge consists of a metal tube or dia-          of this Christian king was supposed to be in Asia, but           largely the domain of the U.S. Public Health Servie
                                                                                                                                                                                                  ee;
                                                                                                                                                                                                                                      e.e i us2-ir o
                                                                                                                                                                                                                                                ,2m
      phragm that becomes distorted when pressure is ap-              later it was more generally placed in Africa. Letters sup-       state and local health departments, but it has
                                                                                                                                                                                             been                            Priam nis ( pri h
      plied and, by an arrangement of multiplying levers and          posed to have been written by him and about him were             an important consideration of HEALTH
                                                                                                                                                                                    MAINTENAnr,,,                              the Trojan Wai
      gears, causes an indicator to register the pressure upon        widely circulated in Western Europe. See studies by V.           ORGANIZATIONS, private practitioners, and other heal          ti                        wives and was t
     a graduated dial. The Bourdon gauge used to measure              Slessarev (1959) and R. Silverberg (1972).                       care providers. Preventive medicine encompasses                                       }lit chief wife,
      steam pressure and vacuum consists essentially of a hol-    Preston, city (1991 pop. 166,675) and district, Lancashire,          activities as research into causes of disease; VAGG,NA—
     low metal tube closed at one end and bent into a curve,          N England, on the Ribble River. Preston has an active            TION against those diseases for which the causes at:                                  Creusa, Polydo
     generally elliptic in section. The open end is connected         port and is a center of cotton and rayon manufacturing.          known, e.g., poliomyelitis, influenza, and measles; mi                                 Hrekced
                                                                                                                                                                                                                             sa      t°:  'Tro Payr,isP::
                                                                                                                                                                                                     d:
      to the boiler. As the pressure inside the tube (from the        Some mills have closed, but work has been created in             ies of environmental deterrents to health; and
                                                                                                                                                                                            instate,                           apoida, hy t
     boiler) increases, the tube tends to straighten out. The         the areas of engineering, as well as aircraft, motor ve-         tion in public health and hygiene. See also                                        Foun segint enp        ted in
                                                                                                                                                                                       Emetocs,
     closed end is attached to an indicating needle, which            hicle, industrial machinery, and electrical appliance Proved, Jacques (zhak prive), 1900-1977, French poet                                             muyd the sea
     registers the extent to which the tube straightens out.          production. A guild-merchant festival has been held in           One of the most popular of 20th-century French writ_                                  ji cini      .10   n g,
     For pressure too small to be accurately measured by the          Preston every 20 years for more than four centuries.            ers, Prevert produced poetry ranging from the humor_                                   05 n. ( 13 cm
     Bourdon gauge, the manometer is used. The simplest               One of the oldest administrative regions in England,            ous to the satiric to the melancholy. Many of his poem,                               hnd with       th an a
     type of manometer consists of a U tube partially filled          Preston has sent representatives to Parliament since the         and songs were sung in nightclubs before being col-                                 in to the trunk it
     with a liquid (i.e., mercury), leaving one end open to          13th cent. It was the scene of a victory by Oliver CROM-         lected and published. His volumes of poetry include                                   the mouth and
                                                                      WELL in 1648 and of the surrender of the Jacobites after         Paroles (1946), Spectacle (195,), and, in English transla-                                     Tlie sexes
     the atmosphere and the other end to the source of pres-                                                                                                                                                               pfey.
     sure. If the pressure being measured is greater or less          the rising of 1715. The Gothic town hall was completed           tion, Selections from Paroles (1958) and To Paint the Par_                          carrnajly, ha tc
     than atmospheric pressure, the liquid in the tube moves          in 1867 from designs by George Gilbert scorn. The Har-           trait of a Bird (tr. by Lawrence Ferlinghetti,1970). Pres-                         species. Fossil s
    accordingly. Pressures up to several million lb per sq in.        ris Museum and Art Gallery is a notable attraction. The         ert wrote many important screenplays, including more                               period, but zool
    have been produced in experiments to determine the                city is the birthplace of Richard ARKWRIGHT and Fran-           for Marcel Carne's Le lour se leve (1939) and Les Enfants                          of the
    effect of high pressure on various substances.                   CiS THOMPSON.                                                    du paradis (1945).                                                                  gpriaplu      inlii dnsg arc
                                                                                                                                                                                                                                                    of
 pressure group, body, organized or unorganized, that ac-         Prestwich,     town  (1991 pop. 31,854),   Greater Manchester,  Previn,     Sir Andre   (prev.in),  1929-, American  conductor,                      Maws (pria 'pas
     tively seeks to promote its particular interests within a       N England. It is a residential suburb of Manchester that         composer, and pianist, h. Germany, as Andreas Ludwig                                         and herds
    society by exerting pressure on public officials and             largely manufactures cotton and rayon.                           Priwin. Ile has recorded classical music since 1946. 6                           -1Ras represented
    agencies. Pressure groups direct their efforts toward in-     Prestwick, town (1991 pop. 13,355), Strathclyde region,             the 195os he made a number of highly successful ;an                                mous phallus. P
     fluencing legislative and executive branches of govern-         SW Scotland, on the Firth of Clyde. Prestwick is a sea-          piano albums, and he began recording jazz again in the                         Pribilof Islands
    ment, political parties, and sometimes general public            side and golfing resort with an international airport.          1990s. He has also composed film scores (which he
    opinion. A major area of concentration for pressure              Light aircraft are manufactured in Prestwick.                    wrote about in Minor Chords: My Early Days in Holly.                              1=
                                                                                                                                                                                                                        1°6'  ) Noofff tShW      e Ai
    groups in the United States is the Congress, which may       Pried, Mettle (mat-tea pale), 1613-99, Italian baroque               wood, 1991), songs, an opera, and chamber music.                                  t786 by Gerasit
    draw up legislation affecting the interests of the group         painter, called II Calabrese for his birthplace. Preti went      Previn conducted the Houston Symphony (1967-69)                                  Inger islands, S
    (see LOBBYING). Through promises of financial support            to Rome c.1630 and studied with Lanfranco. His most             and the London Symphony (1968-79) and served m                                            breeding pk
    or of votes by interest group members at the next elec-          dramatic works were the Caravaggesque paintings ofhis           musical director of the Pittsburgh Symphony (1976-                                paun of the i867
    tion, the organization hopes to persuade certain legis-          period in Naples (1656-6o). His frescoes in the Val-             104) and the Los Angeles Philharmonic (1986-19),                                 reservation in It
    lators, especially appropriate committee chairmen, to            montone Palace in Rome (1661) show a change to the               where he remained as conductor until 1992. Conduct'                             BureauA of Fish.
    endorse favorable legislation. This is one of the reasons        late-baroque manner in the flickering, restless treatment       laureate of the London Symphony Orchestra since1992,                             ruthless hunting
    that incumbents, regardless of party, receive the pre-           of the figures. After 1661, Preti settled in Malta, where he    he continues to compose and to be a frequent piano                                                that tin
    ponderance of campaign funds. Much effort is also ex-            decorated the vault of San Giovanni in Valletta.                soloist and chamber player. He is artistic adviser (1991-)                      pts    ,n.a d Russia  uss ta
    pended in influencing executive decisions, because the       pretor: See PRAETOR.                                                 to the Caramoor Festival in Katonah, N.Y., conducts                           Convention, giv
   bureaucracy often possesses considerable discretion in        Pretoria (pritterea), city (1991 pop. 667,700), Gauteng,            and teaches at the BERKSHIRE FESTIVAL, and is a regular                        Ante the provisi
   implementing legislation. This is especially true of the          administrative capital of SOUTH AFRICA and formerly             guest conductor at the New York Philharmonic.                                  Fur-Seal Contro
   independent regulatory agencies (e.g., the Federal                capital of TRANSVAAL. Although it is primarily an ad-        Prevost, Sir George (Kew)), 1767-1816, British soldier                            drew from the
   Communications Commission and the Securities and                 ministrative center, there are important industries, es-         and governor in chief of Canada (1811-15). He held sev-                        the seal herd has
                                                                     pecially iron and steel. The city has automobile assem-         eral administrative posts in the West Indies before be-                       are native to tit,
   Exchange Commission). Such agencies arc especially
                                                                    bly plants, railroad and machine shops, and flour mills.         coming (1808) lieutenant governor of Nova Scotia. In                          islands       in the tat
   open to the influence of those they regulate because of
                                                                     Pretoria is linked with the rest of South Africa by high-       1811 he became governor in Canada and was conspic-                            by processing th,
    their continuing relationship with those they oversee;
   they receive much more sporadic attention from pos-               ways and railroads; an international airport is nearby.         uous for his conciliation of the French Canadians. As
   sible countervailing forces such as Congress or public            Founded in 1855, the city was named for Andries Pre-            commander in chief of the British forces in Canada in                                       (Przh
                                                                                                                                                                                                                                Republic,
                                                                     torius, a BOER (Afrikaner) leader. Pretoria became the          the War of 1812, he suffered public humiliation for the                      gold- and silver-i
   opinion. Political parties are also targets for pressure
                                                                    capital of the South African Republic (the Transvaal) in         retreat at Sackets Harbor (1813) and the defeat at Platts-                   hafts more than
   groups. However, because influencing public policy
                                                                    186o. During the SOUTH AFRICAN WAR (1899-1902),                  burgh (1814). He was recalled to England but died be-                        taking econom
   rather than electing a certain candidate is the aim of an
                                                                     Winston Churchill was imprisoned in Pretoria but es-            fore his court-martial started.                                             lead, zinc, and u.
   interest group, most groups avoid heavy involvement
                                                                                                                                                                                                                Ake, leontyne (Iv
   with one party and generally remain at least formally            caped to Mozambique. The Peace of Vereeninging, Prevost, Marcel (marsel. privo'), 1862-1941, French nov-
                                                                    which ended the war, was signed in Pretoria. When the           elist. His novels deal chiefly with feminine question,                       American sopran
   nonpartisan. Some large pressure groups make a con-
                                                                                                                                     portraying severely what Prevost regarded as the mod                        the Milliard Sche
   siderable effort to mold public opinion by means of              Union of South Africa was founded in 191o, Pretoria
                                                                                                                                     frailty of modern woman. He won fame with The Bali.                        WL Subsequentl
   mailing campaigns, advertising, and use of the com-              became its administrative capital and CAPE TOWN its
                                                                    parliamentary capital. An educational and cultural cen-          Virgins (1894, tr. 1895) in which he attacks feminism.                     lltrgy and Bess o
   munications media. On the other hand, there are other
   groups, especially the more powerful organizations rep-          ter, Pretoria is the seat of the Univ. of South Africa          His Lettres a Franfoise (1902-12) presents his program                        ido:mance in
   resenting narrow interests, that prefer to have their ac-        (1873), the Univ. of Pretoria (founded 1908 as Transvaal         for the ideal education of a girl. The combination of                     rnsored by the
                                                                                                                                    mysticism and eroticism in Retraite ardente 090                            *but on televis
   tivities and influence go unnoticed by the public at            Univ. College), and South Africa's largest industrial re-
                                                                                                                                    aroused protests from the Roman Catholic clergy. ,                         &ca. In 1961 she
  large. Because any particular pressure group reflects the         search institute. The Transvaal Museum, the National
                                                                                                                                  Prevost d'Exiles, Antoine Francois (aNtwan' kegs's*                          Opera       as Leonora
  interests of only a part of the population, it is argued         Historical Cultural Museum, and the National Zoolog-                                                                           ,
                                                                    ical Gardens are also in the city.                              pave clagzer ), known as Abbe Prevost (aba' Pray° )'                      *1     ,66, she crea
   that such organizations are contrary to the interests of
                                                                                                                                                                                              After           lthe         ,s
   the general public. However, it is pointed out that some      Pretorius, Andries Withelmus Jacobus (pritor.eas, Du.              1697-1763, French novelist, journalist, and cleric.                                                 ony
  interest groups supply legislators with much needed in-          an' dres vilh&mas yako'has pritoebas), 1799-1853,                a dissolute youth he entered (1720) the Benedictine ab-                   "olitranA,snntew b:
                                                                                                                                                                                   transferred    10          ano      ted:      or     its e:
   formation, while others, such as the labor unions, per-          Boer (Afrikaner) leader. He was elected (1838) com-             bey of Saint-Maur. He later had himself
                                                                    mandant general of the Boers of Natal and in that year          the abbey of Saint-Germain-des-Pres, in Paris, but                                cularly
                                                                                                                                                                                                                  Vynotec
   form a broad representative function. The power of an
  interest group is usually dependent on the size of its           defeated a large force of Zulus at Blood River. This vic-        1728 he grew weary of monastic discipline and fled to                              rdi s A ida ar
                                                                                                                                                                                                           Mat, Richard, in'
  membership, the socioeconomic status of its members,              tory made possible the organization of a Boer Republic          England. Even before leaving the order, he had begin
  and its financial resources. There are a great many cate-        of Natal (See KwAZULU-NATAL). In 1848, Pretorius led             to write the first of a long series of novels, Memont!.el
                                                                                                                                                                                                 He          is
                                                                                                                                                                                                             illidedi
                                                                                                                                                                                                                    Philica7P     disc her
  gories of interest groups, including economic, patriotic,        a party of Boers across the Drakensberg and created              avenrures d'un homme de qualite (7 vol., 1728-32).                                                     uss :
                                                                                                                                                                                              Gcc            tad Difficulties in
  racial, women's, occupational, and professional groups.          there the nucleus of the South African Republic (the             led an adventurous life in England, Holland, and
                                                                                                                                                                                              bark           ,tp    o   w  er
  The American Association of Retired Persons, the                 TRANSVAAL). The city of PRETORIA was named in his                many, but he later returned to France, was received                                          of rcas.
  American Farm Bureau Federation, the American Le-                honor.                                                           into the order, and was made head (1754) of a prir                       ,on Closely ailie
                                                                                                                                                                              innumerable          -                his      sponsors
  gion, the National Association of Manufacturers, and           Pretorius, Martinus Wessel (mart'e'ns vbs'al), 113113?-           by the pope. Only one of Prevost's
  the National Organization for the Reform of Marijuana            19ol, Boer (Afrikaner) statesman; son of Andries Pre-           ings is still widely read, but that one book ranks moug        ,         gil
                                                                                                                                                                                                             t" Pamphlet call
  Laws are examples of well-known pressure groups. See             torius. In 1857 he was elected the first president of the       the masterpieces of world literature: The Hisunre                                      the incij
                                                                                                                                                                                                            `'
                                                                                                                                                                                                           isrtay
                                                                                                                                                                                                            ‘ver
  V. 0. Key, Politics, Parties, and Pressure Groups (5th ed.       South African Republic (the TRANSvAAL), and in 1859,            chevalier des Grieux et de Manon Lescaut, popur                              :eonfceheW        Pr
                                                                                                                                                                                                )
  1964); G. McConnell, Private Power and American De-              while holding this position, he became the third pres-          known as Manon Lescaut (Vol. VII of the ivlimoires.                                       h Revolt
                                                                                                                                   the moving account of the passion of a likeab .
                                                                                                                                                                                           le  1)
                                                                                                                                                                                                !              bimund Burk
   mocracy (1967); M. Lipsky, Protest in City Politics (1969);     ident of the adjoining Orange Free State Republic (see
                                                                                                                                                                                                          It hence. Price's
  D. Truman, Governmental Process (2d ed. 1971); S.                FREE STATE). In 1863, after failing to effect a union of        weak young man for an amoral woman whose fa
  Miller, Special Interest Groups in American Politics             the two republics, he resigned the presidency of the            leads him to crime and her to death as a          deport
                                                                                                                                                                                                          ldgfeWals° . D.wH
  (1983); J. D. Greenstone, ed., Public Values and Private         Orange Free State in order to maintain his position in          America. The novel is admired for its lucid, tab!!                                            elui-dso
                                                                                                                                                                                                                                        km•
                                                                                                                                                                                    moral  $fan                   st in1F
  Power in American Politics (1984).                               the Transvaal. As a result of public dissatisfaction at         style and for its psychological insight into                                      .e                    8
                                                                                                                                                                                                          7L a n Clvilfa
Presteigne (prbsten'), town (199t est. pop. 1,780), Powys,         British encroachments Pretorius was forced (1871) from          ness. Two well-known operas,            Manon,   by tvi               .....
                                                                   the presidency of the Transvaal. After Great Britain an-        (1884), and Manon         Lescaut, by Puccini (1893).x.                       rig    to     Missou
 E Wales, on the Lugg River where it forms the border                                                                                                                                                    .x11e se
                                                                                                                                                                                         Hog                                r,ed i s
 with England. Presteigne has an agricultural market,              nexed the Transvaal in 1877, he served with Paul Kruger         on the novel. Other works by Prevost include
 timber yards, an iron foundry, and die-casting works.             and Petrus Joubert in a government opposed to British           de Monsieur Cleveland (4 vol., 1731-32) and a                                      uri regime
 Tourism is also popular.                                          rule.                                                           journal, published at London and later at Paris, Le                        Envernor of b
                   Case 3:17-cv-00652-KDB-DSC Document 43-10 Filed 10/29/18 Page 12 of 31
                  The New
                Encyclopaedia
                 Britannica
                             Volume 9

                           MICROP/EDIA


                         Ready Reference




                           FOUNDED 1768
                            15TH EDITION




                   Encyclopedia Britannica, Inc.
               Jacob E. Safra, Chairman of the Board
                   Jorge Aguilar-Cauz, President

                              Chicago
                   London / New Delhi/ Paris/ Seoul
Case 3:17-cv-00652-KDB-DSC Document 43-10 Filed 10/29/18 Page 13 of 31
                       Sydney/ Taipei/ Tokyo
 First Edition            1768-1771
 Second Edition           1777-1784
 Third Edition            1788-1797
 Supplement               1801
 Fourth Edition           1801-1809
 Fifth Edition            1815
 Sixth Edition            1820-1823
 Supplement               1815-1824
 Seventh Edition          1830-1842
 Eighth Edition           1852-1860
 Ninth Edition            1875-1889
 Tenth Edition            1902-1903
 Eleventh Edition
 © 1911
 By Encyclopmdia Britannica, Inc.

 Twelfth Edition
 © 1922
 By Encyclopadia Britannica, Inc.

 Thirteenth Edition
 © 1926
 By Encyclopmdia Britannica, Inc.
Fourteenth Edition
  1929, 1930, 1932, 1933, 1936, 1937,   1938,   1939,   1940, 1941, 1942, 1943,
  1944, 1945, 1946, 1947, 1948, 1949,   1950,   1951,   1952, 1953, 1954,
  1955, 1956, 1957, 1958, 1959, 1960,   1961,   1962,   1963, 1964,
  1965, 1966, 1967, 1968, 1969, 1970,   1971,   1972,   1973
By Encyclopmdia Britannica, Inc.

Fifteenth Edition
© 1974, 1975, 1976, 1977, 1978, 1979, 1980, 1981, 1982, 1983, 1984, 1985,
   1986, 1987, 1988, 1989, 1990, 1991, 1992, 1993, 1994, 1995, 1997,
   1998, 2002, 2003, 2005, 2007, 2010
   By Encyclopmdia Britannica, Inc.
  2010
By Encyclopmdia Britannica, Inc.
Britannica, Encyclopedia Britannica, Macropadia, Micropmdia, Propmdia, and
the thistle logo are registered trademarks of Encyclopmdia Britannica, Inc.
Copyright under International Copyright Union
All rights reserved.
No part of this work may be reproduced or utilized
in any form or by any means, electronic or mechanical,
including photocopying, recording, or by any
information storage and retrieval system, without
permission in writing from the publisher.
Printed in U.S.A.
Library of Congress Control Number: 2008934270
International Standard Book Number-13: 978-1-59339-837-8
Britannica may be accessed at http://www.britannica.com on the Internet.


  Case 3:17-cv-00652-KDB-DSC Document 43-10 Filed 10/29/18 Page 14 of 31
 Pretorius, Marthinus Wessel         688                Objections by Portugal and Britain caused                    preventive detention, the practice of incar-
                                                        him to withdraw most of the claims, how-                     cerating accused individuals before trial on        suc h as
                                                        ever. In 1869 he became president again by                   the assumption that their release would not         ch ildbeci
  bined forces defeated Dingane at the Battle           an overwhelming vote. His popularity waned,                  be in the best interest of society—specifically     increasil
  of Magono (January 1840), putting Mpande              however, when he failed to uphold his na-                    that they would be likely to commit addi-           hygiene
  on the Zulu throne. That same year Pretorius          tion's claim to the diamond fields in the lower              tional crimes if they were released. Preventive        Theen t .1
                                                                                                                                                                          i es
  succeeded in getting the Boer settlements in          Vaal, especially for allowing Natal's governor               detention is also used when the release of the      opened
  the Transvaal to join in a federal union with         to arbitrate the dispute without consulting his              accused is felt to be detrimental to the state's    Pasteur':
  Natal.                                                own Volksraad (parliament). When the award                   ability to carry out its investigation. In some     crobes a
    In 1842 the British occupied Durban, in             went against the republic in 1871, Pretorius                countries the practice has been attacked as          close of
  Natal, and, when Pretorius failed to dislodge         resigned and retired from public life.                      a denial of certain fundamental rights of the        borne tr
  them, he resigned as commandant general.                After British annexation of the Transvaal                 accused.                                             Se ro logi
  After the annexation of Natal, he remained on         (1877), Pretorius rose once more to promi-                    The procedure has been used primarily in           w ida i r,
  friendly terms with the British authorities. But      nence as a leader of passive resistance. When               civil-law countries, in some of which, par-          the Was
  when the Cape governor, Sir Henry Pottinger,          the Boers finally rebelled (December 1880), he              ticularly France and Belgium, the rights of          understz
  ignored his plea to settle Boer grievances, Pre-      was appointed a member of the ruling triumvi-               individuals detained before trial were more          led to th
  torius decided to lead a trek once more to the        rate and became a signatory to the Pretoria                 carefully protected. In 1970 in France the           to specil
  remote Transvaal (1847). The territory known          Convention (August 1881), which restored in-                practice was placed exclusively in the hands of      m e nt ol
  as the Orange River Sovereignty was annexed           dependence. The triumvirate dissolved (May                  the courts. In Belgium a review of every indi-       in dipht
  by the British the following year, provoking          1883) with the election of Paul Kruger as                   vidual detained in this manner must be held          arsphem
  Pretorius and the Transvaal Boers to verbal           president. Pretorius then retired permanently.              monthly to determine if his release would still      and late
  and then armed protest. After taking Bloem-                                                                       constitute a threat to society.                      strepton
                                                          Pretty Polly (foaled 1901), English racehorse               Preventive detention is used to a considerable     phenico
  fontein, Pretorius and his followers were de- (Thoroughbred) who won 22 of 24 races in
  feated at Boomplaats (August 1848). Pretorius                                                                     extent in countries ruled by dictators. It was       vention
                                                          her four-year career and earned more than
  fled to the Transvaal with a price of £2,000 $130,000. Pretty Polly was foaled by Admira- also found in the Soviet Union, particularly
                                                                                                                    in cases in which the accused individuals were        refvtee nr ti
                                                                                                                                                                         pA
  on his head.                                            tion and sired by Gallinule. Exceptional from
    As one of the four commandants general                                                   two-year-old   filly   perceived as political or security threats to the
                                                          the start   of  her career,   the                                                                              trodiinofaecet1
  of the Transvaal, Pretorius played a leading won her first race, the British Dominion Plate government. In such countries, where there
                                                                                                                    was often little concern for the protection of       treatmel
  role in negotiations with the British (who had          at Sandown, by 10 lengths according to the                individual rights, preventive detention was left     cancer)
  removed the price on his head). That confer- official record, but the consensus placed the
 ence resulted in the Sand River Convention                                                                        almost exclusively in the hands of police and         calresea
                                                          margin of victory at about 40 lengths. She                prosecuting authorities. Where there is greater      un de rst
 (Jan. 17, 1852) by which the independence won her eight other races of the 1903 season
                                                                                                                   concern for individual rights, the courts have        the pro(
 of the Transvaal (the South African Republic) and seven races of eight in 1904, including the                                                                           such as
 was recognized. With the British in an anti- One Thousand Guineas at Newmarket and                                been given control; but critics maintain that
                                                                                                                   the practice in any form does not lend itself         certain
 imperialist mood, Pretorius pressed further for         the Saint Leger. In 1905 she also won all her to vigorous and continuous protection                             tion in
 their acceptance of the independence of the                                                                                                                   of in-
                                                          races. In her last year of racing, 1906, she won         dividual rights.                                      of man'
 Boers in the Orange River Sovereignty, which            two races. She was not successful at breeding.                                                                  importa
 was finally guaranteed by the Bloemfontein                                                                           Court-supervised preventive detention was
                                                          pretzel, a brittle, glazed-and-salted cracker of adopted in 1970 in the United States by                       20th-cei
 Convention (February 1854), seven months                                                                                                                                include(
 after his death.                                        German or Alsatian origin. Made from a rope the federal government for the District of
                                                         of dough typically fashioned into the shape Columbia over much protest that the measure                         factors i
                                                                                                                                                                         techniqi
                                                         of a loose knot, the pretzel is briefly boiled            constituted imprisonment without due process
      Articles are alphabetized word by word,                                                                                                                            genetics
                  not letter by letter                   and then glazed with egg, salted, and baked. and amounted to the curtailment of rights
                                                         Pretzels are customarily eaten as a snack with            only because of behaviour that might occur.           Preve r1
                                                         beer.                                                     The procedure has been used sparingly, and            4, 1 900
 Pretorius, Marthinus Wessel (b. Sept. 17,                 In many large cities the soft pretzel is a famil- its constitutionality has not been fully adjudi-            1977, C
 1819, near Graaff-Reinet, Cape Colony—d.                iar commodity sold hot, often with mustard, cated in the courts. See also accused, rights                       compos,
 May 19, 1901, Potchefstroom, South African              from the pushcarts of street vendors. Dry, nut- of; due process.                                                mental
 Republic), Boer statesman, soldier,        eldest son   brown hard pretzels in a variety of configura-            preventive medicine, efforts directed toward
 of the Great Trek leader Andries Pretorius,             tions, including thick and thin knots, sticks, the prevention of disease, either in the com-
 and the first president of the South African            and nuggets, are commercially packaged in                 munity as a whole—an important part of
 Republic. Having also served as president of the United States and elsewhere and marketed
                                                                                                                   what is broadly termed public health—or in
 the Orange Free State, he was the only man              on a wide scale.                                          the individual.
 to have held both offices. Despite that success,
                                                         Preuss, Hugo (b. Oct. 28, 1860, Berlin—d.                   Hippocrates, the Greek physician of the 5th
 however, his plans to unite the sister republics
                                                         Oct. 9, 1925, Berlin), German political theo- century ac, classified causes of disease into
 failed.
                                                         rist and legal expert who became the principal           those concerned with seasons, climates, and
   Pretorius, a man of little formal education,
                                                         author of the constitution of the Weimar Re- external conditions, and those more personal
joined his father in the Great Trek (1838) to                                                                     causes such as irregular food, exercise, and
                                                         public.
 Natal, where he fought the Zulus. When his                Schooled in the organic-state philosophy of habits of the individual. Through the Middle
 father, whom he had accompanied north to                                                                         Ages the principles of preventive medicine
                                                         the German political theorist Otto von Gierke,
 the Transvaal, died in 1853, Marthinus suc-
          him  as commandant      general   of the dis-  Preuss sustained throughout his own writings were ignored, in spite of the scourges of lep-
ceeded                                                                                                            rosy and plague. With the Renaissance came
                                                        the theoretical orientation of his master. A
tricts of Potchefstroom and Rustenburg and                                 politics of   Germany     under the    the   new learning that revolutionized the whole      Prevert, 1
                                     toward    uniting  liberal   in  the
continued his father's efforts                                                       the Progressive  People's content of medicine. Practitioners again ob-             bpnitzlo—H
                                                in the   Kaiser,   he belonged   to
the trekker Boers. After participating
                                                        Party and contributed to such liberal organs served the relation of the seasons, environ-
founding of the South African Republic (an                                                                        mental conditions, and personal contact to
                                                                                                                                                                         n 0st O
                                                        as   Nation and Die Hilfe ("Assistance"). As a                                                                  193os a
amalgamation of republics in the Transvaal),                                       public   law,  he was com-           incidence of disease.
                                                        leading    authority   on                                 the                                                      Erom
Pretorius was elected president in 1857; two                                                                         Concurrent with the growth of medical
                                                        missioned by the new republican government                                                                      with the
years later he was also elected president of                                                                      knowledge there was an empirical movement
                                                        in November 1918 to draft a national con-                                                                       g u yo, Lc
the Orange Free State. The independent spirit
                                                        stitution. Drawing extensively on both Ger- of practical prevention. For example, in 1388                       renewec
of the Boers combined with Pretorius' own
high-handed methods not only prevented the              man and foreign concepts and precedents, he there was passed the first sanitary act in En-                      of oral
                                                        contributed      a strong preference for adminis- gland, directed to the removal of nuisances;                  ular for
amalgamation of the two states but also led
                                                        trative centralization; he sought to combine              in 1443 came the first plague order recom-            lected it
to civil war and anarchy in the Transvaal. In                                                                     mending quarantine and cleansing; and i n
April 1863 he resigned from the Free State              the political and economic principles of both                                                                   put to
                                                        liberalism and Socialism in the constitution.             1518 the first rough attempts at notification of      a vast
presidency and concentrated on reconciling
                                                        Subsequently, as Weimar minister of the inte- epidemic disease and isolation of the patient                     Prevert'
factions in the Transvaal, where he was elected
president of a reorganized South African Re-            rior (February—June 1919) and then as special were made. The study of mortality statistics                      tones, c
                                                        government commissioner, he defended his was initiated in England in the 17th century.                          at st u pi
public in May 1864.                                                                                               The basis of epidemiology was laid in the
   As head of the South African Republic, Pre-          work before the national parliament.                                                                                 l e
                   to  improve   its administration        From     1919 he belonged to the Ger-                  mid-17th century. In 1700 a treatise on oc-           siifm polvee
torius worked                                                                                    his published cupational disorders was published in Italy.
                                        its  financial  man    Democratic     party.   Among                                                                            ho s T n
and, with less success, to solve                                                                                  An English practitioner in the first half of the,
                                                        works, his Die Entwicklung des deutschen                                                                        a Paris_
problems. In external affairs, he gained recog-                                              Development     of   18th century wrote on poisons, on plague and
                                                        Stadtewesens       (1906;   "The
nition for the republic abroad and sought to                                                       of German                   of its prevention, and on smallPDX
                                                        the  Organization     and  Constitution                   methods
extend its boundaries toward Bechuanaland                                        the  most   important.           measles,     and  scurvy. Vaccination was intro-
                                                        Cities")   is probably                                                                                          tP°rne vocets
                                                                                                                                                                        that      a
in the west, beyond the Limpopo River to                                                                                                                      Years
the north, and Case           3:17-cv-00652-KDB-DSC
                     toward the    sea in the east.     Preussen: see Prussia.Document 43-10 Filed                duced  10/29/18The Page
                                                                                                                            in  1798.               15middle
                                                                                                                                            early and   of 31
                                                                                                                  of the 19th century were notable for discover-
                                                                                                                                                                        verse, it
         THE
      MACMILLAN
     ENCYCLOPEDIA




                             MACMILLAN


Case 3:17-cv-00652-KDB-DSC Document 43-10 Filed 10/29/18 Page 16 of 31
                                                                                                          The right of Market House Books Limited to be identified as the

                                             am                                                             author of this work has been asserted by it in accordance
                                                                                                                 with the Copyright. Designs and Patents Act 1988.

                       First published 1981 by Macmillan. London                                              All rights reserved. No part of this publication may be
                                                                                                          reproduced, stored in or introduced into a retrieval system, or
                              This revised edition                                                     transmitted, in any form, or by any means (electronic, mechanical.
                         published 2002 by Macmillan                                                     photocopying, recording or otherwise) without the prior written
                       an imprint of Pan Macmillan Ltd                                                 permission of the publisher. Any person who does any unauthorized
              Pan Macmillan. 20 New Wharf Road, London N1 9RR                                               act in relation to this publication may be liable to criminal
                             Basingstoke and Oxford                                                                   prosecution and civil claims for damages.
                  Associated companies throughout the world
                            www.pan macmillan.com                                                                                       1 3 5 7986 4 2

                                      ISBN 0 333 908139                                                         A CIP catalogue record for this book is available from
                                                                                                                                 the British Library.
             Copyright © Market House Books Limited. Aylesbury.
        1981. 1983, 1986. 1987, 1988, 1989, 1990, 1991. 1992. 1993, 1994,                                             Typeset by Market House Books Limited
                 1995, 1996, 1997. 1998, 1999. 2000. 2001. 2002                                              Printed and bound in Great Britain by The Bath Press, Bath




                                                                     Picture Credits

   Black and White                                                                                   Lessing/Kunsthistorisches Museum. Vienna 764; Photo AKG London/Erich Lessingl
   The following copyrighted photographs appear in this Encyclopedia: Alfred Greg-                   Musee du Louvre. Paris 66. 303. 425. 1281: Photo AKG London/Erich Lessing/National
   ory/Camera Press London 948; Angela Silvertop/Hutchison Picture Library 663: Anthony              Archaeological Museum. Athens 832; Photo AKG London/Erich Lessing/National
   Kersting. London 29, 36.47, 196, 227. 361. 508, 517. 636.650, 681. 762. 768, 837. 864, 896.       Museum of Archaeology. Naples 32; Photo AKG London/Erich Lessing/private collec-
   966. 1096. 1215; Arthur Christ iansen/FLPA-Images ofNature 393; B. Borrell/FLPA-Images            tion. France 252; Photo AKG London/Erich Lessing/Vojvodjanski Muzej. Novi Sad 817:
   of Nature 826; B. Castillo/Camera Press London 166: Barnaby's Picture Library 843. 1237           Photo AKG London/Galleria Nazionale. Palazzo Barberini. Rome 577; Photo AKG
   (top right); Barnaby's Picture Library/Brian Gibbs 1081: Bamaby's Picture Library/Juliette        London/Gert Schutz 829: Photo AKG London/Heiner Heine 1045; Photo AKG London/
   Soester 562; Barnaby's Picture Library/Mario Frova 347; Barnaby's Picture Library/Mrs. E.         Heinrich Hoffmann 445: Photo AKG London/Institute of Directors. London 507; Photo
   Preston 317; Barnaby's Picture Library/Peter Murphy 1002; Barnaby's Picture Library/Ray          AKG London/Jean-Louis Non/Government Museum. Mathura 866; Photo AKG London/
   Roberts 1298. Barnaby's Picture Library/Rod Dallas-Smith 438; Barnaby's Picture Li-              Keith Collie 72: Photo ARC London/Kestner-Museum. Hannover 336; Photo AKG
   brary/W.F. Meadows 1317; Bernard Regent/The Hutchison Picture Library 1292; Bob                  London/NASA 64; Photo AKG London/Paul Almasy 295. 513. 1094: Photo AKG London/
   Penn/Camera Press London 916; C. Carvalho/FLPA-Images of Nature 28; Camera Press                 private collection. Frankfurt am Main 1190: Photo AKG London/Pushkin Museum.
  London 89. 143. 408. 696. 789, 815, 931. 975, 1294: Carl R. Sams II/Still Pictures 222:           Moscow 1257: Photo AKG London/Schloss Charlottenburg 869; Photo ARC London/
  Charles Ira Sachs/Camera Press London 1249; Chris Duffy/Camera Press London 670;                  Stadelsches Kunstinstitut, Frankfurt 523; Photo AKG London/State Hermitage. St. Pe-
  Clare Hume/Camera Press London 1301; Cyril Maitland/Camera Press London 884: D.                   tersburg 1083; Photo AKG London/Stefan Diller/San Francesco Museo, Assisi 619:
  Haigh/FLPA-Images of Nature 44; Dave Watts/Still Pictures 673; David Hosking/FLPA-                Photo AKG London/Stefan Drechsel 722; Photo AKG London/University.       Library. Heidel-
  Images ofNature 1328; Department ofClinical Radiology. Salisbury District Hospital/Sci-           berg 274; Photo AKG London/Vatican Museum. Rome 712; Photo AKG London/Victoria
  ence Photo Library 1360; Derek Bayes/Camera Press London 757; Ed Reschke/Still Pic-               and Albert Museum. London 586: Photo AKG London/Walter Grunwald 35: Photo AKG/
  tures 1302 (top); Eye of Science/Science Photo Library 994: Francis Starner/Camera Press          European Parliament 1195; Popperfoto 74. 79. 90. 180. 191. 253. 258. 271. 313. 359.
  London 1307; Frank W. Lane/FLPA-Images of Nature 1193; Fritz Siedel/FLPA-Images of                390. 459. 461. 498. 530. 546. 547. 602. 654. 666. 709. 745. 765. 769. 950, 1004. 1043.
  Nature 1183: Godfrey Argent 203; Gregory Sams/Science Photo I.ibrary 475; Herbert                 1117, 1133. 1158, 1250: Popperfoto/AFP/Gerard Julien 661: Popperfoto/Donald McLeish
  Giradet/Still Pictures 184; Horace Bristol/Camera Press London 268: Horst Tappe/Camera            969: Popperfoto/Duncan Willetts 807; Popperfotodarche 375 (bottom); Popperfoto/
  Press London 327; ILN/Camera Press London 340: Irene Vandermolen/L. Lee Rue/FLPA-                 Langrish 1020; Popperfoto/Paul McFegan/Sportsphoto 277: Popperfoto/Reuters 369.
  Images of Nature 614: J. Horner/The Hutchison Picture Library 183: J.C. Allen/FLPA-               1237 (bottom right). 1297; Popperfoto/Reuters/Bob Collier 1157: Popperfoto/Reuters/
 Images of Nature 441: Jacques Delacour/Still Pictures 1116: Jeremy Horner/the                      Corine Dufka 1088; Popperfoto/Reuters/Jose Manuel Ribeiro 443; Popperfoto/Reuters/
 Hutchison Picture Library 675. 1108: Jitendra Aryaramera Press London 876: John
                                                                                                    Nathalie Koulischer 1367: Popperfoto/Reuters/Pascal Volery 1067: Putao/Still Pictures
 Hatt/The Hutchison Picture Library 1211; Jorgen Schytte/Still Pictures 365: JS Library In-
                                                                                                    941; R. Van Nostrand/FLPA-Images of Nature 914: Ray Roberts/Camera Press London
  ternational 415. 945, 1236; Klaus FranckKamera Press London 213; Klein Hubert/Still
                                                                                                    1074: Richard Harrington/Camera Press London 399: Richard Open/Camera Press
 Pictures 693; L Lee Rue/FLPA-Images ofNature 211, 606.1371; Linda Lewis/FLPA-Images
                                                                                                   London 1321; Robert Valarcher/Still Pictures 255; Roger Clark/Camera Press London
 of Nature 1119: Lynwood M. Chace/FLPA-Images of Nature 920; M. & C. Denis-Huot/Still
                                                                                                   846: Roger Tidman/FLPA-Images of Nature 728: Roland Seitre/Still Pictures 229, 492,
 Pictures 199; M. MacIntyre/The Hutchison Picture Library 173, 1065: M. Rock/ he
                                                                                                   512: Ronald Thompson/FLPA-Images of Nature 1350: S. Errington/The Hutchison Pic-
 Hutchison Picture Library 1182; Mark Carwardine/Still Pictures 685; Mark Edwards/Still
                                                                                                   ture Library 373.428; S. McCutcheon/FLPA-Images of Nature 454: Serge Dumont/Still
 Pictures 204. 215. 1163. 1168; Martin B. Withers/FLPA-Images ofNature 566. 1024. 1175;
                                                                                                   Pictures 1191; Shehzad Noorani/Still Pictures 115; Sheila Terry/Science Photo Library
 Martin Smith/FLPA-Images ofNature 899; Martin Wright/Still Pictures 1105; Mary Evans
                                                                                                   1068: Silvestris/FLPA-Images ofNature 1: Stephen Pern/The Hutchison Picture Library
 Picture Library 37. 96. 105. 131. 136. 154. 192. 206. 209. 219, 244. 261. 263. 333. 352. 383.
                                                                                                   521: Stewart Mark/Camera Press London 158 (top). 784; Still Pictures/EIA 1335: T.
 387. 552, 563. 719. 725. 737. 738. 751. 798. 954. 1036. 1040. 1041. 1053. 1061. 1095. 1237
                                                                                                   Domico/Still Pictures 785 (middle right); The Fotomas Index UK 20. 160. 165 (bottom).
 (top left). 1322. 1340, 1352. 1363; Mary Evans Picture Library/Explorer 125: Mary Evans
                                                                                                   235. 236. 246. 259. 370. 375 (top). 642. 651. 688. 877, 959. 990. 1030. 1121. 1132. 1237
 Picture Library/Ida Kar Collection 579: Melanie Friend/The Hutchison Picture Library
                                                                                                   (bottom left). 1247. 1333. 1370: Theodore Wood/Camera Press London 470; Thomas D.
 677, 732: Michael Clark/FLPA-Images of Nature 929; Michel Gunther/Still Pictures 1060;
                                                                                                   Mangelsen/Still Pictures 993; Thomas Milek/FLPA-Images of Nature 1197; Thomas
 N. Dennis-Wildlife Pictures/Still Pictures 810: Nancy Durrell McKenna/The Hutchison
                                                                                                   Raupach/Still Pictures 773: Tony Souter/The Hutchison Picture Library 1144; Ulrich
 Picture Library 537; NASA/Science Photo Library 1173; Nick de Morgoli/Camera Press
                                                                                                  Baumgatten/Vario Press/Camera Press London 1070. 1154; Werner Forman Archive
 London 976: Nigel Sitwell/The Hutchison Picture Library 101; P. Moszynski/The
                                                                                                   198, 653. 697. 799. 927. 998. 1137; Werner Forman Archive/British Museum. London
 Hutchison Picture Library 849; Peter Yates:Science Photo Library 1310; Philippe Plailly/
Science Photo Library 1113; Photo AKG London/Burgerbibliothek, Bern 1062; Photo AKG                102.1289; Werner Forman Archive/Cairo Museum 1278: Werner Forman Archive/Field
                                                                                                  Museum ofNatural History. Chicago 1151; Werner Forman Archive/Gulistan Imperial
London/Stadelsches Kunstinstitut. Frankfurt 1302 (bottom); Photo AKG London 110. 144,
 158 (bottom). 165 (top). 195, 205. 241. 281, 285. 289. 394. 449, 575. 588. 590. 591. 598. 724.   Library, Teheran 699: Werner Forman Archive/Museum Fur Volkerkunde. Berlin 621;
793. 875, 886, 889. 891. 926, 937. 983. 1149. 1221. 1269, 1277, 1332. 1341, 1349. 1361.           Werner Forman Archive/National Museum of Anthropology. Mexico 805; Werner
1374; Photo AKG London/Erich Lessing/Musee du Louvre. Paris 52; Photo AKG London/AP               Forman Archive/National Museum. Delhi 297; Werner Forman Archive/private collec-
963. 1010. 1085: Photo AKG London/Archives Nationales. Paris 659; Photo AKG London/               tion 4, 1025; Xavier Eichaker/Still Pictures 842
Biblioteca Arn brosiana. Milan 727; Photo AKG London/Biblioteca Marucelliana, Florence            Colour
493; Photo AKG London/Bibliotheque Nationale. Paris 10. 1208; Photo AKG London/Brit-              Plate I Oxford Scientific Films Ltd.: Plate II Paul Cooper/Tony Lodge.: Plate III Artwork:
ish Museum. London 141; Photo AKG London/Camerphoto/Galleria dell'Accademia.                      Hilary Burn. Photograph: H. Schremppffrank Lane Picture Agency.: Flags Barclays Bank
Venice 63; Photo AKG London/Erich Lessing 234.938: Photo AKG London/Erich Lessing/                International Ltd.; Maps Jon Beck.: Endpapers Artwork: Barry/Fallon Design.
Musee du Louvre. Paris 176: Photo AKG London/Erich Lessing/Beethoven.Haus, Bonn 133;
Photo AKG London/Erich Lessing/Galleria degli Uffizi, Florence 787; Photo AKG London/             Every endeavour has been made to obtain permission to use copyright material. The
Erich Lessing/Gesellschaft der Musikfreunde. Vienna 856: Photo ARC London/Erich                   publishers would appreciate errors or omissions being brought to their attention.

                   Case 3:17-cv-00652-KDB-DSC Document 43-10 Filed 10/29/18 Page 17 of 31
  332 ii                                                    • Crippen,      Hawley Harvey •



  l ilies and feather stars. It has a small cup-shaped body covered with        Croatia's declaration of independence in 1991 provoked an i                 spri
  calcareous plates and with five radiating pairs of feathery flexible           by the Serb-led Yugoslav army and fierce fighting ensued. Croatia          whi
  arms surrounding the mouth at the top. Sea lilies, most of which are          independence was recognized by CC and other states in 1992. The             ers.
  now extinct, are fixed to the sea bottom, coral reefs, etc., by a stalk.      mainly Serbian Krajina region declared itself independent iron              (C.5,
  Feather stars. e.g. Antedon, are free-swimming and are usually found          Croatia, but was recaptured by government troops in 1995. Croatia           cro(
  on rocky bottoms. Crinoids occur mainly in deep waters and feed on            was actively involved in the Bosnian civil war between 1991 and
  microscopic plankton and detritus caught by the arms and conveyed             1995, initially on an opportunistic basis but from 1994 in alliance         •C
  to the mouth. The larvae are sedentary. 'fossil.                              with the Bosnian government. The authoritarian rule of Tudjman               fam
                                                                                                                                                            Asir
                                                                                faced growing opposition in the later 1990s. He was re-elected as pres-
  • Crippen, Hawley Harvey ► (1862-1910) US murderer. He poi-                                                                                               in
                                                                                ident in 1998 but the polls were widely condemned as unfair. Follow.
  soned his wife in London and attempted to escape to the USA with his                                                                                      tint
                                                                                ing Tudjman's death in 1999, his nationalists were heavily defeated
  mistress. He was arrested on board ship (following one of the first
                                                                                by the centre-left in parliamentary elections.                              • ci
  uses of shore to ship radio) and returned to England, where he was
                                                                                                                                                            van
  convicted and hanged.
                                                                                                                                                            lag
                                                                                Croatia
 • Cripps, Sir (Richard) Stafford ► (1889-1952) British Labour                                                                                              unt
 politician. A barrister, Cripps became solicitor general in 1930,              Head of state           President Stipe Mesic                               of t
                                                                                Official language       Croatian
 before entering parliament in 1931. In 1939 he was expelled from the           Official currency       kuna                                                •C
 Labour Party for campaigning for a Popular Front against Neville               Area                    56 538 sq km (22 050 sq mi)                         par
 >Chamberlain's appeasement policy. He was ambassador to Moscow                 Population (2001 est)   4 393 000                                           sm.
 (1940-42), minister of aircraft production (1942-45). and, once more           Capital                 Zagreb                                              the
 in the Labour fold, chancellor of the exchequer (1947-50), when his                                                                                        twc
 austere economic policy set Britain on the road to recovery after                                                                                          tint
 World War H.                                                                  • Croatian L'See Serbo-Croat.
                                                                                                                                                            is n
 • Cristofori, Bartolommeo ► (1655-1731) Italian harpsichord                   • Croce, Benedetto ► (1866-1952) Italian philosopher. Orphaned               par
 maker and inventor of the >piano. He constructed the escapement               at 17, he studied art, philosophy, and history at Rome University. His       Pec
 system in which the hammer falls away from the string immediately             system is expounded in the four-volume Philosophy of Mind (1900- In'         sue
 after striking it, leaving it free to vibrate. A damper stops the sound       The only reality, mental, is divided into theoretical and practical          mit
 when the key is released.                                                     Theoretical reality comprises intuition (art and aesthetics) and cola        int
                                                                               ception (philosophy or history—essentially the same, both being ac-           •(
 • critical mass P. The mass of fissile substance that is just capable         counts of reality). Practical reality comprises individual will (political
 of sustaining a >chain reaction within it. Below the critical mass, too                                                                                     to :
                                                                               and economic activity) and universal will (morality). His aesthetic           net
 many of the particles that might have induced a reaction escape and           ideas, aired in numerous other works, are the most influential.
 the chain reaction dies away.                                                                                                                               bot
                                                                               • Crockett, Davy ► (1786-1836) US frontiersman. As a colonel in               pet
 • critical-path analysis ► A planning method based on the use of              the Tennessee militia and member of Congress he cultivated the                we
 a schematic representation of the network of activities and events in-        image of a rough frontiersman. He fought for Texas in its struggle for        hu
 volved in a project. Its aim is to aid coordination by identifying the        independence from Mexico and was killed at the :Alamo.                        ers
 optimum schedule. A critical path is a sequence of act ivi ties in which                                                                                    est
 the key parameters, usually time and cost, cannot be increased with-          • Crockford, William o. (1775-1844) The founder of Crockford's
 out endangering the whole project. In large networks, which often             Club in St James's Street, London. Crockford was a fishmonger until           •
 need to be analysed by computer, there may be more than one criti-            his successes as a gambler enabled him to open his sumptuous club             etc
 cal path. The method is used in large construction projects.                  in 1827. The principal attraction was the game of hazard. over which          its
                                                                               Crockford himself presided and at which he won more than                      otl
• critical state ► The state of a gas at its critical temperature, pres-       £1,200,000. After his death, the original Crockford's declined, but           cet
sure, and volume. The critical temperature is the temperature above            was revived in the 20th century as a bridge club and is now, again.           Mc
which a gas cannot be liquefied by increased pressure alone. The               one of London's leading gambling clubs.                                       Cr
vapour pressure of the gas at this temperature is the critical pressure
                                                                              • crocodile* A reptile belonging to either of two genera.                      •
and its volume, the critical volume. In the critical state the density of
                                                                               Crocodylus or Osteolaemus. and distinguished from alligators and               Nc
the vapour is equal to the density of the liquid.
                                                                              caymans by having a more pointed snout and fewer teeth, the fourth              ult
• Crivelli, Carlo ► (c. 1430-95) Venetian painter, who settled in              tooth of the lower jaw remaining visible when the mouth is closed.            •t
Marche in the late 1460s. He is set apart from the Venetian school by         Crocodiles occur chiefly in tropical fresh waters although the                  so
his sharp linear style, influenced by >Mantegna, and the decorative           estuarine crocodile (C. porosus), which reaches a length of 6 m, occurs         Eg
detail that appears in such paintings as The Annunciation (National           in coastal waters of SE Asia and Australia.                                     Eg
Gallery, London).                                                                 Crocodiles belong to the order Crocodilia (about 20 species), along
                                                                              with alligators and caymans. Crocodilians are amphibious mainly                 •
• croaker >See drumfish.
                                                                              nocturnal carnivores living in tropical and subtropical swamps and
• Croatia ► (Serbo-Croat name: Hrvatska) A republic in SE Europe,                                                                                             oh
                                                                              rivers, where they prey chiefly on fish but also on water birds and
on the Adriatic Sea. It is chiefly mountainous, descending to plains in       land animals. They have long powerful jaws and a covering of thick
 the NE, where it is drained by the River Drava.                              protective bony plates; the ears and nostrils are placed high on the            19
     Economy: chiefly agricultural, producing cereals, potatoes, to-          head and can be closed by valves when under water. The female                   tit
 bacco, fruit, and livestock. Industries include food processing, metal-      builds a nest of mud or vegetation in which over a hundred shelled              to
lurgy, and the manufacture of textiles. The economy was severely              eggs may be laid. She guards the nest until the young, measuring 20-            nc
damaged by the conflicts of 1991-95. Tourism, previously a major              25 cm in length, begin to hatch. Crocodilians may live for over a hun-
source of revenue, all but disappeared but has since revived.                                                                                                 •
                                                                              dred years. Their skins are used to make leather goods and this has
     History: settled by the Croats in the 7th century AD, the region was                                                                                     ni
                                                                              caused a decline in their numbers.
successively controlled by Hungary. Turkey, and Austria until the for-
mation of the kingdom of the Serbs, Croats, and Slovenes (later Yugo-         • crocodile bird ► An African riverbank >courser. Pluvianus                      at
slavia) in 1918. Following the occupation of Yugoslavia by the Axis           aegyptius, that feeds on parasites picked from crocodiles. It is 23 cm           h.
                                                                              long and is black with white markings on the throat and above the                so
Powers. in World War II, Croatia was proclaimed an independent
                                                                              eyes.                                                                            lit
stafej1941). ruled over by the fascist dictator Ante Pavelit (1889-
1959). In 1945 Croatia once more became part of Yugoslavia as a peo-          • Crocus ► A genus of low-growing plants (75 species), native to                 •
ple's republic. Nationalist feeling grew during the 1980s and in 1990         Mediterranean regions and widely planted in gardens. They gum.                   Lc
a noncommunist government was formed under Franjo >Tudjman.                   from >corms to produce long thin leaves and six-lobed flowers in                 in
            Case 3:17-cv-00652-KDB-DSC Document 43-10 Filed 10/29/18 Page 18 of 31
 1010   44                                                • Press Complaints Commission •


 milian, Habsburg heir to the Holy Roman Empire. recognized Vlad-                 • Prestonpans ► 55 57N 3 00W A town in E central Scotland, in                               (we
 islav II of Bohemia (1456-1516) as King of Hungary. renouncing his               East Lothian on the Firth of Forth. It owes its fame to the defeat here                     abo
 own claim in return for Austria. Styria. and Carinthia, which had                of the English by Bonnie Prince Charlie in 1745. Population (1991):
 been annexed by Matthias ICorvinus in 1486.2. (1805) The treaty be-             '7014.                                                                                       • pi
 tween Austria and France following Napoleon's defeat of Austria at                                                                                                           cent
                                                                                  • prestressed concrete .>See concrete.                                                      takii
 Austerlitz. Austria surrendered territory and paid a large indemnity.
                                                                                  • Prestwick ► 55 30N 4 37W A town and resort in SW Scotland, in                            price
                                                                                  South Ayrshire on the Firth of Clyde. It has an international airport.                     then
                                                                                  Population (1991): 13 705.                                                                peric
                                                                                                                                                                            the
                                                                                  • Pretender, Old      See James Edward Stuart. the Old Pretender.                        >cost
                                                                                  • Pretender, Young >See Charles Edward Stuart. the Young Pre-                            incre.
                                                                                  tender.                                                                                  ation
                                                                                                                                                                          used i
                                                                                 • Pretoria ► 25 36S 28 12E The administrative capital of South                           flati01
                                                                                 Africa, in the NE of the country. Founded in 1855. it became the capi-
                                                                                 tal of the Union of South Africa in 1910. The University of South                        • pric
                                                                                 Africa was founded here in 1873; other important institutions are                        prices
                                                                                 the University of Pretoria (1930) and the Onderstepoort Veterinary                      chance
                                                                                 Research Institute. Its industries include iron and steel processing,                   if infla
                                                                                 engineering, and food processing. Population (1991): 1 104 479.                         comes
                                                                                                                                                                        such a
                                                                                 • Pretoria Convention ► (1881) The peace treaty between Britain                        movem
                                                                                 and the Transvaal that ended the first >Boer War. The Transvaal ac-                    There a
                                                                                 quired self-government under the British Crown, which, however, re-                   ling in(
                                                                                 tained control of foreign relations and the power to veto legislation                 fails, th
                                                                                 regarding Africans.
                                                                                                                                                                      • prick
Elvis Presley ► The US pop star at his wedding in Las Vegas in May, 1967, cut-   • Pretorius, Andries (Wilhelmus Jacobus) ► (1799-1853) Afri-                         ics duel
ting the cake with his bride Priscilla.                                          kaner leader in the >Great Trek to Natal and then in the Transvaal.                  ing and
                                                                                 He defeated (1840) the Zulu King Dingane and fought the British
• Press Complaints Commission ► An organization founded in                       in Natal (1842) and then in the Transvaal (1848), establishing                        • prickl
January 1991 to deal with complaints of unwarranted invasion of pri-             Transvaal's independence as the South African Republic (1852). The                   and SOU
vacy and unfair treatment by the press and to ensure that the press              city of Pretoria is named after him. His son Marthinus Wessel                        In troduc
maintains the highest professional standards. Funded by the press in-            Pretorius (1819-1901) was president of the South African Republic                    some we
dustry, it comprises both professional and nonprofessional members               (formerly and subsequently the Transvaal) from 1857 to 1871 and of                  yellow fl(
and an independent chairman. It changed its structure in 1993 in re-             the Orange Free State from 1859 to 1863. He returned to politics after              are used
sponse to criticisms that it was ineffective. It replaced the Press              Britain's annexation of the Transvaal, retiring after Afrikaner victory             used as a
Council, founded in 1953 to defend the freedom of the press. Chair-              in the first >Boer War (1880-81).
                                                                                                                                                                    • prickly
man: Lord Wakeham.
                                                                                 • Prevert, Jacques ► (1900-77) French poet. He was associated                      mexicana, .
• press gang ► A band of men employed to force paupers, vaga-                    with the surrealist movement in the 1920s. His best-known poems                   Indies an(
bonds. or criminals into the army or navy. This system of impress-               about the street life of Paris, written with anarchic humour, are col-            tall, its bit
ment (recruits were paid imprest money), common throughout the                   lected in Paroles (1946); later volumes include Spectacle (1951) and              Pale-yellov
world in the 18th century, ceased when improved pay and conditions               Hebromadaires (1972). He also wrote film scripts, notably for Les Enfants
                                                                                                                                                                   • Pride, 7
in the army and navy increased voluntary recruitment.                            du paradis (1944).
                                                                                                                                                                   the Civil W
• pressure ► Force per unit area. For a liquid, density d, the pres-             • Previn, Andre ► (Andreas Ludwig Priwin; 1929- ) German-born                    ment in 1(
sure at a depth h is hdg, where g is the >acceleration of free fall. Pres-       conductor, pianist, and composer. He took US citizenship in 1943. He             pected of i
sure is usually measured in pascals, millimetres of mercury, or                  was conductor of the London Symphony Orchestra (1968-79) and its                 members t
millibars. >See also atmospheric pressure.                                       Conductor Laureate since 1992, conductor of the Pittsburgh Sym-                  Charles' de
• pressure gauge ► An instrument for measuring the pressure ofa                  phony Orchestra (1976-84). and musical director of the Royal Phil-
                                                                                 harmonic Orchestra (1984-86), remaining as its principal conductor.              • Priestley
fluid. Atmospheric pressure is measured with a mercury >barometer                                                                                                dramatist. F
or an aneroid barometer. Pressures above atmospheric pressure are                He was also musical director of the Los Angeles Philharmonic Orches-
                                                                                 tra (1986-89). His first opera, A Streetcar Named Desire, was staged in         Good Compat
usually measured with a Bourdon gauge, which consists of a flat-                                                                                                 burnum Grov,
tened curved tube that tends to straighten under pressure. As it                 1998.
                                                                                                                                                                !mental exp
straightens it moves a pointer round a scale. Low pressures are mea-             • Prevost d'Exiles, Antoine Francois, Abbe ► (1697-1763)                       traditionalis
sured with such vacuum gauges as the >McLeod gauge or >Pirani                    French novelist. His unsettled career included periods ofmilitary ser-         volumes of (
gauge.                                                                           vice, of religious retreat as a Benedictine monk, and of exile in Eng-         during Wort
• pressurized-water reactor ► (PWR) >See nuclear energy; ther-                   land and Holland. Of his many novels and translations, mostly
mal reactor.                                                                     written to pay off debts, the best known is Manon Lescaut (1731), the          • Priestley,
                                                                                 story of a young nobleman ruined by his love for a courtesan, which            discoverers o
• Prestel >See viewdata.                                                         was used by both Massenet and Puccini as the basis for operas.                 a firm belie
• Prester John ► A legendary Christian priest king. First men-                                                                                                 phlogisticate(
                                                                                 • Priam ► In Greek legend, the last king ofTroy, husband ofHecuba.            oxide. In 177k
tioned in 12th-century chronicles, he became famous as the hero des-             As an old man he witnessed the deaths of many of his 50 children in
tined to help the Crusaders against Islam. He was sometimes                                                                                                    named the ga
                                                                                 the >Trojan War and he pleaded with Achilles for the body of Hector.          other gases, i
identified as a Chinese prince but more commonly as the King of                  He was killed at the altar of Zeus by Neoptelemus.
Ethiopia.                                                                                                                                                     chloride. He it
                                                                                 • Priapus ► A Greek fertility god associated with gardens, son of Di-        since some of1
• Preston ► 53 46N 2 42W A city and port in NW England. the ad-                                                                                               nan minister
                                                                                 onysus and Aphrodite. He was usually portrayed as a comic ugly
ministrative centre of Lancashire on the River Ribble. It was the site                                                                                        War views, bei
                                                                                 figure with an enormous phallus. The donkey, symbol of lust, was
of a major battle in the >Civil War. It has plastics, chemical, motor-           sacrificed to him.                                                          longer feeling
vehicle and aircraft construction, and electronics industries as well                                                                                        rest of his life.
as the traditional cotton and engineering works. Preston was granted             • Pribilof Islands ► Four US islands in the Bering Sea. They are the
city status in 2002. Population (1991): 177 660.                                 breeding ground of the northern fur seal. In 1911 agreements be•            • priest's hol

               Case 3:17-cv-00652-KDB-DSC Document 43-10 Filed 10/29/18 Page 19 of 31
             Merriam-
             Webster's
             Collegiate
            Encyclopedia




                      Merriam-Webster, Incorporated
                     Springfield, Massachusetts, U.S.A.


Case 3:17-cv-00652-KDB-DSC Document 43-10 Filed 10/29/18 Page 20 of 31
                    A GENUINE MERRIAM-WEBSTER

    The name Webster alone is no guarantee of excellence. It is used by
    a number of publishers and may serve mainly to mislead an unwary
    buyer.

    Merriam-WebsterTM is the name you should look for when you con-
    sider the purchase of dictionaries or other fine reference books. It
    carries the reputation of a company that has been publishing since
    1831 and is your assurance of quality and authority.




Copyright 2000 by Merriam-Webster, Incorporated
Copyright © 2000 Encyclopaedia Britannica Inc.                                 Anr
                                                                               Uni
                                                                               Met

Library of Congress Cataloging in Publication Data                             Rot
                                                                               Uni
Merriam-Webster's collegiate encyclopedia.
      p. cm.                                                                   Phi,
 ISBN 0-87779-017-5
   1. Encyclopedias and dictionaries. I. Merriam-Webster, Inc.                 Car
  AG5.M49 2000                                                                 Bar
  031—dc21                                                                     of /
                                                     00-062189
                                                                               U.S

                                                                               Pat
                                                                               Un
                                                                               Get
COLLEGIATE is a registered trademark of Merriam-Webster, Incorporated.
                                                                               Bri
                                                                               Un
                                                                               Ma
All rights reserved. No part of this book covered by the copyrights hereon
may be reproduced or copied in any form or by any means—graphic, electronic,
                                                                               Lo
or mechanical, including photocopying, taping or information storage
                                                                               No
and retrieval systems—without written permission of the publisher.
                                                                               Lo
                                                                               Bu.

Made in the United States of America
                                                                               Un
123456QWB03020100
                                                                               Arc

                                                                               Da
                                                                               Da
                                                                               Mi

                                                                               Jo]
                                                                               Cc
                                                                               U.,



     Case 3:17-cv-00652-KDB-DSC Document 43-10 Filed 10/29/18 Page 21 of 31
     Crevecoeur               cribbage                                                             413                                                        Cristofori
  ress, or peppergrass            mapmaker and became a farmer, then served as French consul                 terfeiting, •embezzlement, •extortion, 'forgery, •fraud, •hijack-
 Ily in its curl-leaved           for many years. He returned to Europe in 1790. His fame rests             ing, 'homicide, •kidnapping, •perjury, •piracy, •rape, •sedition,
 le weeds (e.g., Bar.
 nine pratensis), and             on Letters from an American Farmer (1782, 1784, 1790), essays             •smuggling, •treason, •theft, and 'usury. See also rights of the
                                  that paint a broad picture of Amer. life. His Travels in Upper            'accused, 'arrest, •conspiracy, •criminal law, •criminology,
                                  pennsylvania and New York appeared in 1801. Newly discovered              •felony and misdemeanor, •indictment, statute of 'limitations,
  ench cabinetmaker.              essays were published as Sketches of Eighteenth Century America           'self-incrimination, •sentence, •war crime.
  ccomplished metal-              in 1925. In his time he was the most widely read commentator            Crimea \kri-'me-a \ Administrative subdivision (pop., 1991 est.:
  I in the studio of A..          on America.                                                               2,550,000), S 'Ukraine, coextensive with the Crimean Peninsula,
   al cabinetmaker to           cribbage Card game. usually for two players, in which each tries            which extends into the •Black Sea. It covers 10,400 sq mi (27,000
   lected to the Acad.
 •ed important coin.              to form various counting combinations of cards, the score being          sq km); its capital is Simferopol. Early inhabitants were Cimme-
                                  kept by moving pegs on a narrow rectangular board. Each                   rians, though the area later was settled by Greeks in the 6th
 vIadame de •Pom.                 player receives six cards. (There is also a five-card variant, as        cent. BC. and ruled by the kingdom of the •Cimmerian
  XIV style, but later            well as four-hand and three-hand variants.) Cribbage was in-             Bosporus from the 5th cent. BC. It became subject to Rome,
 urvilinear. Cressem              vented by the 17th-cent. English poet J. •Suckling. The rules of         and part of it later belonged to the Byzantine empire. Russia an-
 tyle and introduced              play, though somewhat involved, are simple enough to make                 nexed Crimea in 1783. It was the scene of the 'Crimean War
   case decoration.              cribbage a popular pastime, particularly in Britain and the N             (1854-56). In 1921 it became an autonomous republic of the
 )6-1985) U.S. corn.             U.S. The game usually ends at 121 (twice around the board plus            Russian S.S.R. During World War II Nazi armies overran it in
 New York City, he               one).                                                                     1941; it was retaken in 1944. The area became an oblast of
 nis works, many of            crib death See •sudden infant death syndrome                                Ukraine in 1954. After the dissolution of the Soviet Union in
 ply rhythmical and            Crichton Vkri-tan \, James (1560-1582) Scottish scholar and ad-             1991, Crimea obtained partial autonomy from Ukraine.
 ties, a Requiem and             venturer. After graduating from the Univ. of St. Andrews, he            Crimean War (Oct. 1853-Feb. 1856) War fought mainly in the
 , piano, accordion,             publicly distinguished himself in Europe in learned activities.           •Crimea between the Russians and an alliance consisting of the
                                 He entered the service of the duke of Mantua, but was slain in a          Ottoman empire, Britain, France, and Sardinia-Piedmont. It
 geologic time from              street fight at 21. Reputedly a fine orator, linguist, debater, and       arose from the conflict of great powers in the Middle East and
 Cretaceous the cli-             man of letters, he was considered the model of the cultured gen-          was more directly caused by Russian demands to exercise pro-
  arine invertebrates            tleman, though admirers probably exaggerated his accomplish-              tection over the Orthodox subjects of the Ottoman sultan. The
 d, flowering plants             ments. Years later he became known as "the Admirable Crich-               war was managed and commanded poorly by both sides. Battles
  their thriving part.           ton."                                                                     were fought at the Alma River, •Balaklava, and Inkerman, be-
 ined inconspicuous           Crick, Francis (Harry Compton) (b.I916) British biophysicist.                fore the besieged •Sevastopol was taken by the allies. Disease ac-
 les continued their             Educated at University College London, he helped develop mag-            counted for many of the approximately 250,000 men lost by
   of their evolution            netic mines for naval use during World War 11, but returned to            each side. After Austria threatened to join the allies, Russia ac-
 le extinct at its end.          biology after the war. He worked at Cambridge Univ. with J.              cepted preliminary peace terms, which were formalized at the
 sland (pop., 1991:             •Watson and M. 'Wilkins to construct a molecular model of                 Congress of •Paris. The war did not settle the relations of the
 istrative region of            •DNA consistent with its known physical and chemical proper-               powers in Eastern Europe, but it did alert 'Alexander II to the
 nd varies in width             ties, work for which the three shared a 1962 Nobel Prize. Crick            need to modernize Russia.
 d by mountains, it             also discovered that each group of three bases (a codon) on a           criminal law Body of law that defines criminal offenses, regu-
:.3000 BC, and was              single DNA strand designates the position of a specific amino             lates the apprehension, charging, and trial of suspected of-
 Knossos, Phaestus,             acid on the backbone of a protein molecule, and he helped de-             fenders, and fixes punishment for convicted persons. Criminal
cent. BC. A major               termine which codons code for each amino acid normally found              offenses are those construed as being against the state. Substan-
 noan era. In 67 BC             in protein, thus clarifying the way the cell uses DNA to build            tive criminal law defines crimes, and •procedural law establishes
 3yzantium. In 1204             proteins. See also R. •Franklin.                                          procedure for the prosecution of crime. Today's substantive
 rich it was wrested          cricket (from Middle French criquet. "goal stake") Game played              criminal law originated for the most part in •common law,
4' history's longest            with a ball and bat by two sides                                          which was later codified in federal and state statutes. Modern
:onomous until its              of 11 players each on a large                                             criminal law has been affected considerably by the •social sci-
le economic main-               field centering on two wickets,                                           ences, especially with respect to sentencing, legal research, leg-
Itzling producers of           each defended by a batsman. A                                              islation, and rehabilitation. See also 'criminology.
nportant. The mu-              bowler throws the ball (with a                                          criminology Scientific study of nonlegal aspects of 'crime, incl.
4inoan art.                    straight-arm overhand deliv-                                               its causes and prevention. Criminology originated in the 18th
ler resulting from             ery), attempting to hit the                                               cent. when social reformers began to question the use of pun-
n) during fetal or             wicket, which is one of several                                            ishment for retribution rather than deterrence and reform. In
ciency causes pro-             ways the batsman may be put                                               the 19th cent., scientific methods began to be applied to the
hysiological devel-            out. Runs are scored each time                                            study of crime. Today criminologists commonly use 'statistics,
th is retarded and             the batsmen exchange posi-                                                case histories, official records, and sociological field methods to
 y. Visible signs of           tions without being put out.                                              study criminals and criminal activity, incl. the rates and kinds of
rally include thick            Cricket's origins are uncertain.                                          crime within geographic areas. Their findings are used by
ind broad, flat fa-            It was first definitively recorded                                        lawyers, judges, probation officers, law-enforcement and prison
iverage. See also              in England in the late 16th Cricket W. G. Grace (right) bat-              officials, legislators, and scholars to better understand criminals
                              cent, and the first set of rules ting in an                                and the effects of treatment and prevention. See also 'delin-
cob\ or CJD Rare              was written in 1744. During                   1890s match
                                                                                                         quency, •penology.
ous system. It is a            England's colonial history, it was exported to countries around         Cripps, (Richard) Stafford (later Sir Stafford) (1889-1952)
  making it spongy             the world. Cricket matches are divided into innings consisting            British statesman. A successful lawyer, he served in Parliament
 ioning and motor             of one turn at bat (approximately 10 batters) for each team; de-           1931-50. On the extreme left of the Labour Party, he helped
s between the ages            pending on pregame agreement, a match may consist of either                found the Socialist League in 1932. After serving as ambassador
 year. There is no            one or two innings. International championship tournaments                 to Moscow (1940-42), he joined the British war cabinet and
1 that builds up in           are under the auspices of the Test and Country Cricket Board              conducted the Cripps Mission (1942), an unsuccessful attempt
ounts for 99% of              (TCCB).                                                                    to rally Indian support against the Japanese. As chancellor of
ng medical proce-           cricket Any of the approximately 2.400 species of leaping insects            the exchequer (1947-50), he instituted a rigid austerity program
                              (family Gryllidae) known for the musical chirping of the male.             to revive Britain's economy.
                              Crickets vary in length from around 0.1 to 2 in. (3-50 mm) and           Crispi Vkres-pe \, Francesco (1819-1901) Italian politician. A Si-
                              have thin antennae, hind legs modified for jumping, and two ab-           cilian, he was exiled for his revolutionary activities. He became
                              dominal sensory appendages (cerci). Their two forewings are               an associate of G. •Mazzini and encouraged G. •Garibaldi to
                              stiff and leathery, and the two long, membranous hind wings are           conquer Sicily in 1860. He served as a deputy from Sicily in the
                              used in flying. Male crickets chirp by rubbing a scraper located          new Italian parliament (1861-96) and held office in several left-
                             on one forewing along a row of 50-250 teeth on the opposite                ist governments. As premier (1887-91, 1893-96), he instituted
                              forewing. The most common cricket songs are the calling song,             liberal reforms and later improved the economy, but became in-
                             which attracts the female; the courtship, or mating, song, which           creasingly repressive. He embarked on a disastrous foreign pol-
                             induces the female to copulate: and the fighting chirp, which re-          icy, organizing Eritrea as a colony and attempting colonial ex-
                             pels other males.                                                          pansion in Africa. He was forced to resign after the Italian
                            crime Act, usually deemed socially harmful or dangerous, that is            defeat at the Battle of •Adowa.
                             prohibited by public law and that carries a specific punishment           Cristofano de Giudicis, Francesco di See •Franciabigio
                             (e•g•. incarceration or a fine). Crimes in the •common-law tradi-         Cristofori \krt.-Nth-fa-ire \, Bartolomeo (1655-1731) Italian mu-
                             tion were originally defined primarily by judicial decision. Most          sical-instrument maker. As custodian of musical instruments at
                             common-law crimes are now codified. A general principle, nul-              the court of Prince Ferdinand de' Medici, he maintained a vari-
                             lum crimen sine lege, says that there can be no crime without a            ety of instruments. His most famous experiment was the pi-
                             law. A crime generally consists of both conduct (the actus reus)          anoforte, ancestor of the modern •piano, which he worked on
                             and a concurrent state of mind (the wens rea). Criminal acts in-           from 1698, an instrument that, unlike the harpsichord, could
Baker, Wash                  clude •arson. 'assault. •bribery, 'burglary. •child abuse, •coun-          produce changes in volume of sound depending on the force




                           Case 3:17-cv-00652-KDB-DSC Document 43-10 Filed 10/29/18 Page 22 of 31
Prestes             Preston                                                           1307                                       price discrimination
                        hero. He went on to lead the Brazilian Communist Party, which          Royal Philharmonic orchestras. He has also composed a sym-
                        advocated ending payments on the national debt, nationaliza-           phony, concertos, and the opera A Streetcar Named Desire
                        tion of foreign-owned   companies.   and 'land reform. Imprisoned      (1998), as well as popular songs. He was awarded a British
                        after a violent uprising in 1935, he was released after World War      knighthood (KBE) in 1996 and a Kennedy Center Honor in
                       11, and later served briefly as a senator.                              1998.
                     Preston City (pop., 1994 est.: 133,000), county seat of 'Lan-           Prevost d'Exiles \pra-,vo-dag-izel \ , Antoine-Francois known as
                       cashire, England, on the 'Ribble River. It grew near the site of a      Abbe Prevost (1697-1763) French novelist. From an early age
                       Roman fort and received its first charter in 1179. As a market          Prevost alternated between enlistments in the army and entries
                       center, it became known for its woolen and linen weaving and            into the religious life, which he eventually fled in 1728. Subse-
                       its cotton mills. It was the site of the Lancashire Royalist head-      quent years were marked by numerous love affairs and debt.
                       quarters during the 'English Civil Wars. The Royalists were de-         His fame rests entirely on one work—Mann Lescaut (1731), a
                       feated there by 0. 'Cromwell in 1648. Despite the decline of the        sentimental novel about a young man of good family who ruins
                      cotton textile industry, the economy has remained strong through         his life for a courtesan, which became the basis of two famous
                      diversification, and it produces aircraft and motor vehicles.            operas, J. •Massenet's Mono,/ and G. •Puccini's Manon Lescaut.
                    prestressed concrete Concrete reinforced by either pretension-           PRI See 'Institutional Revolutionary Party
                      ing or posttensioning, allowing it to carry a greater load or span     Priam Vpri-am \ In 'Greek mythology, the last king of 'Troy. He
                      a greater distance than ordinary •reinforced concrete. In pre-          succeeded his father Laomedon as king and gradually expanded
                      tensioning, lengths of steel wire or cables are laid in the empty       Troy's control over the Hellespont. By his wife, 'Hecuba, he had
                      mold and stretched. The concrete is placed and allowed to set.          many children, incl. •Hector and •Paris. He reigned during the
                      and the cables are released, placing the concrete into compres-         'Trojan War; in its final year he lost 13 sons, three of whom
                      sion as the steel shrinks back to its original length. In postten-      were killed by 'Achilles in a single day. Hector's death broke his
                      sioning, the steel in the concrete is stretched after the curing        spirit, and he went humbly to Achilles to ask for the corpse.
                      process. Prestressing places a concrete member in compression;          When Troy fell, Achilles' son Neoptolemus killed the elderly
                      these compressive stresses counteract the tensile bending               Priam on an altar.
                      stresses of an applied load. The process was developed by the         Priapus \pri-'a-pas \ Greek god of animal and vegetable fertility.
) preceded           French engineer Eugene Fressinet in the early 20th cent.                 He was represented in a caricature of the human form,
;in and na-        Pretoria \pri-'tor-e-a\ City (metro. area pop., 1991: 1,080,000),          grotesquely misshapen, with an enormous phallus. The ass was
I cosmolo-           administrative capital of the Republic of S. Africa. Founded in          sacrificed in his honor, probably because it symbolized lecher-
  the Mile-           1855, it became the capital of the 'Transvaal in 1860. the ad-          ousness and was associated with the god's sexual potency. His
mhanes of            ministrative capital of S. Africa in 1910, and a city in 1931. Dur-      father was 'Dionysus and his mother was either a local nymph
npedocles,           ing the •S. African War in 1899, W. 'Churchill was imprisoned            or 'Aphrodite. In Hellenistic times the worship of Priapus
goras.               there until his escape. Pretoria is primarily a seat of govern-          spread throughout the ancient world, and he was adopted as the
mia, Alba-           ment, and most people are employed in the service sector. It is         god of gardens.
  wide, and          also an important rail center, with an industrial economy based       Pribilof islands Vpri-ba-1161\ Group of islands, SE 'Bering Sea,
 into Lake           on iron and steel. Its educational institutions include the Univ.        Alaska. It includes St. Paul, St. George, and two islets, and is
 t is Little         of S. Africa and the Univ. of Pretoria. See also 'Bloemfontein,          about 300 mi (500 km) west of the mainland. Control of the is-
  the island         'Cape Town.                                                             lands was transferred from Russia to the U.S. with the 'Alaska
 10th cent.       Pretorius                        Andries (1798-1853) Boer leader in        Purchase (1867). The islands are hilly with no harbors and are
                     the 'Great Trek from British-dominated Cape Colony who be-              breeding grounds from April to. November for most of the
                    came the dominant military and political figure in Natal and the         world's fur seals. Commercial seal killing is governed by a con-
d by Aus-           'Transvaal. Pretorius's forces defeated the 'Zulu at Blood River         vention signed by the U.S., U.S.S.R., Japan, and Canada in 1957.
kia) after          in 1838 and at Magono in 1840. In 1842 he led an unsuccessful            The islands are also home to enormous numbers of birds and
sLusterlitz.        fight with the British over the annexation of Natal. Following           blue and white foxes. The indigenous population is made up of
 y, and the         British annexation of Transvaal in 1848. his forces again at-            'Aleuts.
admit the           tacked and were again defeated. In 1852 he participated in the         price Amount of 'money that has to be paid to acquire a given
,oleon, to          Sand River Convention, where Transvaal independence was rec-             good, service, or resource. Operating as a measure of value,
Iluence in          ognized. He led negotiations for independence of the Orange              prices perform a significant economic function, distributing the
 Italy. The         River Sovereignty, finally guaranteed by the Bloemfontein Con-           scarce supply of goods, services, and resources to those who
ient states         vention of 1854. His son Marthinus Wessel Pretorius (1819-               most want them through • the adjustments of 'supply and de-
                    1901) was the first president of the S. African Republic (1857,          mand. Prices of resources are called wages, interest, and rent.
 at a point         1864, 1869) and president of the Orange Free State (1859-63).            This system, known as the price mechanism, is based on the
 on a floor         After British annexation of the Transvaal, Marthinus joined in-          principle that only by allowing prices to move freely will the
  weight of        surgent Boer leaders and helped win recognition of its indepen-          supply of any given commodity match demand. If supply is ex-
 nospheric         dence. He was a member of the ruling triumvirate until the elec-         cessive, prices will be low and production will be reduced; this
 decreases          tion of P. "Kruger as president in 1883.                                 will cause prices to rise until there is a balance of demand and
 as results       preventive medicine Efforts toward disease prevention in the              supply. If supply is inadequate, prices will be high, prompting
 e walls of        community and the individual. It covers patient interviews and           an increase in production that in turn will lead to a reduction in
   gas             testing to detect risk factors; sanitary measures in homes, com-         prices until supply and demand are in equilibrium. A totally free
     exerted       munities, and medical facilities; patient education; and diet and        price mechanism does not exist in practice; even in free-market
 id. Litho-        exercise programs as well as preventive drugs and surgery. It has        economies, 'monopolies or government regulation may limit
               1   three levels: primary (e.g., prevention of coronary heart disease        the efficiency of price as a determinant of supply and demand.
 ck in the
  ith depth        in a healthy person), secondary (e.g., prevention of heart attack        In centrally planned economies, the price mechanism may be
 he pascal         in a person with heart disease), and tertiary (e.g., prevention of       supplanted by centralized government control. Attempts to op-
 • meter.          disability and death after a heart attack). The first is by far the      erate an economy without a price mechanism usually result in
  Lion of a        most economical. Important advances in preventive medicine               surpluses of unwanted goods, shortages of desired products,
   the fluid       include vaccination (see 'vaccine), 'antibiotics, 'diagnostic            'black markets, and stunted economic growth.
 ,unds per        imaging, and recognition of psychological factors. See also 'epi-       Price, (Mary Violet) Leontyne (b.1927) U.S. soprano. Born in
  se gauge,        demiology, 'immunology. 'occupational medicine. 'quarantine.            Laurel. Miss., she was trained at the Juilliard School. Picked by
  ween two       Preyed \pra-iver\, Jacques (-Henri-Marie) (1900-1977) French               V. 'Thomson for a revival of Four Saints in Three Acts, she made
  A the at-       poet and screenwriter. A shop worker, he began writing after his         her name in the international tour of Porgy and Bess (1953-55).
  m of the        military service. Influenced by the Symbolist movement, he re-           She sang Aida at La Scala in 1960, and made her Metropolitan
                  newed the ancient tradition of oral poetry. creating "song po-           Opera debut in 1961. She was one of the Met's most popular
  e was be-       ems" about Paris street life, collected in the anthology Words           stars for more than two decades, creating the role of Cleopatra
  ing short       (1945). Many were put to music and became extremely popular.             in S. 'Barber's Antony and Cleopatra (1966), which opened the
  ified part      His excellent screenplays for M. 'Came include The Children of           new Met at Lincoln Center, and singing her last Aida in 1985.
  es in the       Paradise (1945), Spectacle (1951), and Things and Other Things          Price, Vincent (1911-1993) U.S. actor. Born in St. Louis, he
  it Prester      (1972). He also worked for French television and on animated             made his London stage debut as Prince Albert in Victoria Regina
  oly Land        films for children.                                                      (1935), then reprised the role on Broadway. In 1938 he went to
  sionaries      Previn Vpre-vin \, Andre (George) orig. Andreas (Ludwig) Priwin           Hollywood, where he became known for his cultivated manner
  igdom in        (b.1929) U.S. (German-born) pianist, composer, and conductor.            and silken voice. He played historical roles in The Private Lives
  er of the       Born in Berlin, he fled Nazi persecution with his family and             of Elizabeth and Essex (1939), Hudson's Bay (1941). and The
  iperor of       moved to Los Angeles in 1939. He orchestrated and arranged               Three Musketeers (1948). He was the menacing villain in horror
                  music for MGM in the 1940s and '50s. and thereafter scored               movies such as House of Wm- (1953) and Diary of a Madman
    revolu-       films for several studios. Meanwhile he had become a noted               (1963) as well as a series of R. •Corman movies adapted from E.
  ear trek        classical and jazz pianist and started conducting. He has served         A. •Poe stories. incl. The Masque of the Red Death (1964).
  m in the        as principal conductor of the Houston Symphony. London Sym-             price discrimination Practice of selling a commodity at different
  -omantic       phony, Pittsburgh Symphony. Los Angeles Philharmonic, and                 prices to different buyers, even though sales costs are the same




                       Case 3:17-cv-00652-KDB-DSC Document 43-10 Filed 10/29/18 Page 23 of 31
 The New Penguin E




Case 3:17-cv-00652-KDB-DSC Document 43-10 Filed 10/29/18 Page 24 of 31
uin Encyclopedia
                               Edited by David Crystal




                                         PENGUIN BOOKS




  Case 3:17-cv-00652-KDB-DSC Document 43-10 Filed 10/29/18 Page 25 of 31
 PENGUIN BOOKS

Published by the Penguin Group
Penguin Books Ltd. 8o Strand. London, WC2R oRL. England
Penguin Putnam Inc., 375 Hudson Street. New York. New York 10014. USA
Penguin Books Australia Ltd. 250 Camberwell. Victoria 3124. Australia
Penguin Books Canada Ltd. to Alcorn Avenue. Toronto. Ontario. Canada M4V 3B2
Penguin Books India (P) Ltd, 11, Community Centre. Panchsheel Park. New Delhi - Ito 017. India
Penguin Books (NZ) Ltd, Cnr Rosedale and Airborne Roads. Albany. Auckland. New Zealand
Penguin Books (South Africa) (Pty) Ltd, 24 Sturdee Avenue. Rosebank 2196, South Africa

Penguin Books Ltd, Registered Offices: 80 Strand. London. WC2R oRL. England
www.penguin.com

First published 2002

Copyright     Crystal Reference. 2002

All rights reserved

The moral right of the author has been asserted
Typeset in TheAntiqua and TheSans
Typeset by Tradespools Ltd. Frome. Somerset
Printed in Finland by WS Bookwell

Except in the United States of America, this book is sold subject
to the condition that it shall not. by way of trade or otherwise. be lent.
re-sold or hired out. or otherwise circulated without the publisher's
prior consent in any form of binding or cover other than that in
which it is published an without a similar condition including this
condition being imposed on he subsequent purchaser




Case 3:17-cv-00652-KDB-DSC Document 43-10 Filed 10/29/18 Page 26 of 31
400 I Crippen, Hawley Harvey

       arms on upper surface; most feed on suspended particles trans-          the critical mass is 52 kg/114.6 Ib, corresponding to a radius of
       ported to the mouth via food grooves on arms; long fossil                8.7 cm/3.4 in.
       record; c.65o living species found from shallow waters to             critical phenomena The physical properties of systems at their
       deep sea; also known as sea lilies and feather stars.                   critical points, ie at the temperature where the distinction
       (Phylum: Echinodermata. Class: Crinoidea.)                              between two phases vanishes. They are typified by dramatic
     Crippen, Hawley Harvey, known as Dr Crippen (1862-1910)                   changes in the parameters used to describe the system; for
       Murderer, born in Michigan, USA. He studied medicine and                example, the spontaneous magnetization of iron is reduced
       dentistry, eventually settling in London, UK (19oo) with his            to zero when its temperature is raised beyond the critical tem-
       second wife, Cora Turner. Having transferred his affections to          perature (the Curie point). Critical phenomena are observed in
       his secretary, Ethel le Neve, he poisoned his wife, dissected the       many systems, such as the superfluid, superconducting, ferro_
       body, and interred the remains in the cellar. He and his mistress       electric, and ferromagnetic transitions. Certain aspects are
       attempted to escape to Canada on board the SS Montrose as Mr            nevertheless common to all.                                                        Rijeka    Ka
                                                                                                                                                                             i..
      and Master Robinson. The suspicious captain contacted                 critical point (physics) critical phenomena                                              Plitvice
                                                                                                                                                                            •
      Scotland Yard by radiotelegraphy (the first use of radio for a        critical theory Frankfurt School
      murder case). They were arrested, and Crippen was hanged in                                                                                                     Gcl piC
                                                                            Crittenden Compromise (1860) In the months preceding the                                      o
      London.                                                                  American Civil War, an attempt by Senator John J Crittenden of
    Cripps, Sir (Richard) Stafford (1889-1952) British statesman,              Kentucky to resolve the crisis between North and South by
      born in London, UK. He studied at London University, was                 formally recognizing slavery in territories S of 36°30. This
      called to the bar in 1913, and made a fortune in patent and              proved unacceptable to Abraham Lincoln, whose election as
      compensation cases. In 193o he was appointed solicitor general           president was causing secession by the slave-holding South.
      in the second Labour government, and became an MP in 1931.            croaker drumfish
      During the 193os he was associated with several extreme left-         Croatia p. 401
      wing movements, and was expelled from the Labour Party in
                                                                            Croce, Benedetto [krohchay] (1866-1952) Philosopher, histor-
      1939 for his 'popular front' opposing Chamberlain's policy of
                                                                              ian, and critic, born in Pescasseroli, EC Italy. He studied at Rome,
      appeasement. He sat as an independent MP during World War 2,
      was ambassador to the Soviet Union (5940-2), and in 1942                and in Naples devoted himself at first to literature and anti-
      became Lord Privy Seal, and later minister of aircraft produc-          quarian studies, founding the review, La Critica (1903), and
                                                                              making major contributions to idealistic aesthetics in his
      tion. In the 1945 Labour government, he was readmitted to the
                                                                              Estetica (1902, Aesthetic) and La Poesia (1936, Poetry). In 1910
      Party and appointed President of the Board of Trade. In 1947 he
      became minister of economic affairs and then Chancellor of the          he became senator, and was minister of education (1920-1)
      Exchequer, introducing a successful austerity policy. In 195o he        when, with the rise of Mussolini, he had to resign his profes-
                                                                              sorship at Naples. He was opposed to totalitarianism, and with
      resigned due to illness.
                                                                              the fall of Mussolini (1943) helped to resurrect Liberal institu-
    crisis apparition apparition                                              tions in Italy.                                                        D International Airport
    crisis management A term first employed by Robert                       crocket [krokit] In Gothic architecture, a decorative leaf-shaped
     McNamara shortly after the 1962 Cuban missile crisis. It                                                                                        [krohaysha], official nal
                                                                             carving, projecting from the raking lines of spires, pinnacles,
     implies, given the limited availability of information about                                                                                    Republika Hrvatska
                                                                             canopies, etc. It is particularly common in English Decorated
     other actors, and their unpredictability, that long-term stra-           style churches.                                                        Local name Hrvatska
     tegic planning cannot provide the basis for action. Crises
                                                                            Crockett, Davy, popular name of David Crockett (1786-1836)               Timezone GMT + 1
     between states can be resolved only by managing them as                                                                                         Area 56 540 km2/ 21825
                                                                             Backwoodsman, born in Green Co, Tennessee, USA. He distin-
     they arise.                                                                                                                                     Population total (zooc
                                                                             guished himself against the Creek Indians in Jackson's cam-
   crisis theology A type of Protestant theology initiated after             paign of 1814, and was elected to the Tennessee state legislature       Status Republic
     World War a under the inspiration of Karl Barth (1886-1968),            (1821) and to the Congress (1826). He died fighting for Texas at        Date of independence
     and very influential during the 192os and 193os. The term 'cri-         the Battle of the Alamo. Highly embellished stories of his
     sis' essentially applied to the judgment (Gr krisis) of God upon                                                                                Capital Zagreb
                                                                             exploits have assumed mythological proportions.
     all merely human social, moral, and religious endeavours. The                                                                                   Language Croatian
                                                                           Crockford, William (1775-1844) British founder of a famous
     approach exercised a decisive influence on the Declaration of                                                                                    Ethnic groups (1990) C
                                                                             gaming club in London (1827). He was previously a fishmonger,
     Barmen (1934) which, in opposition to the readiness of the so-          but his successes at gambling led to a change in his fortunes. tie       Religions Roman Cath
     called 'German Christians' to integrate the racialist ideology          is reputed to have won over Ea million at the game of hazard.            Physical features Ferti
     of the German National Socialists into Christian doctrine,                                                                                       tainous, barren coasta
                                                                           crocodile A reptile native to tropical rivers and estuaries world-
     affirmed Jesus Christ as God's sole and sufficient revelation                                                                                    to W; one third of c
                                                                             wide (estuarine species sometimes cross open sea); length, up
     and denied any revelations in nature, history, or race apart                                                                                     Danube, Sava. Coasta
                                                                             to 7.5 m/25 ft; fourth tooth from the front on each side of the
     from him.
                                                                             lower jaw is visible when the jaws are closed (unlike the alliga-
   Cristobal Colon, Pico [peekoh kreestohba I koh Ion] Snow-                 tor); snout long and slender, or short and broad; eats a range
     capped Andean peak in N Colombia; rises to 5800 m/                     of vertebrate prey; eggs have hard shells (like birds' eggs),            before leaves appear i
    19 029 ft, 113 km/7o mi E of Barranquilla; highest peak in              Crocodilians (crocodiles, alligators, and the gharial) are the des-      birds, which prefer
     Sierra Nevada de Santa Marta and in Colombia.                          cendants of an ancient reptile group, the archosaurs (which              (Genus: Crocus, 75 spe
   Cristofori, Bartolomeo [kristoforee] (1655-1731) Harpsichord-            included the extinct dinosaurs and pterodactyls) and have
     maker, born in Padua, NE Italy. He is usually credited with            changed little in appearance during the last 65 million years.           Croesus [kreesuhs]
    the invention of the pianoforte in c.171o.                              (Order: Crocodilia. Family: Crocodilidae, 14 species.)                    Bc), who succeeded h
   criterion-referenced test A test which requires the candidate           crocodile-bird The name used for birds reported to feed on                 Asia Minor his tribut
    to meet a set of criteria, as opposed to a norm-referenced test         parasites and food residue found in the mouths of basking                 the Aegean to the H;
    which simply ranks students alongside others. Thus a criterion-         crocodiles. It is not certain that such feeding occurs, but the           wealth proverbial. Cy
    referenced test in mathematics might list for each grade what a         name is sometimes used for any birds frequently found asso-               BC), but his death is
    student must do to obtain that grade, eg be able to convert a           ciating with crocodiles, such as certain plovers or the common
    fraction to a decimal, or multiply two three-digit numbers.             sandpiper (Actitis hypoleucos).                                          crofting A form of sr
                                                                                                                                                      acteristic of the High
   critical mass The smallest mass of material of a given type and         crocus A perennial producing corms, native to Europe and Asia;
                                                                                                                                                      ally comprised a hou
    formed into a given shape able to sustain a nuclear-fission chain       leaves grass-like with distinctive silvery stripe down centre;
                                                                                                                                                      ing rights on the hit!
    reaction. For a mass of material greater than the critical mass,        stalkless flowers, goblet-shaped with long, slender tube, mainly
                                                                                                                                                      unless combined wit
    large amounts of energy are released via the fission-chain reac-        white, yellow, or purple, closing up at night; many cultivated            ing, weaving, and to,
    tion in a small fraction of a second. For a sphere of uranium-235,      for ornament. The autumn-flowering species produce flowers

                Case 3:17-cv-00652-KDB-DSC Document 43-10 Filed 10/29/18 Page 27 of 31
                                                                                                                                         prices and incomes policy           1233

                                prestel An interactive computer-based information system pro-            wit and sentiment in his poetry proved very popular; collec-
:he attention of the
d to aggressive pro-
                                 vided over the telephone network in the UK by British Telecom.          tions include Paroles (1946, Words), La Pluie et le beau temps
                                 It provides access to a wide variety of information sources.            (1955, Rain and Fine Weather), and Choses et autres (1972, Things
 eak Hotel' sold mil-
                               Prester John A mythical Christian priest-king of a vast empire            and Others).
.aturing much hip-
mtrage in their par-             in C Asia. Reports of his existence, wealth and military might,       Previn, Andre (George) [previn] (1929—) Conductor and com-
y in Germany, and                substantiated by a letter purporting to have come from him in           poser, born in Berlin, Germany. His family fled from Nazi
urn to civilian life.           1165, raised the morale of Christian Europe as it faced the              Germany to the USA in 1938. He studied music mainly in
 millions, including             Muslim threat. The story probably arose both from reports               California and Paris, spent some years as a jazz pianist, and
iilhouse Rock'. His              of Nestorian Christians in Asia and more obviously of the               became musical director of symphony orchestras at Houston
, King Creole (1958),           African Christian kingdom of Ethiopia, which had been cut                (1967-9), London (1968-79), Pittsburgh (1976-86), and Los
aymakers. Suffering             off by the Islamic conquest of Egypt. 'Prester' comes from               Angeles (1986-9). He became composer laureate of the
  died at Graceland,            Old French prestre, 'priest'.                                            London Symphony Orchestra in 1991, and conductor laureate
venir shrine for his          Preston 53°46N 2°42W, pop (2000e) 132300. City and county                  the following year. He has composed musicals, film scores, and
                                town of Lancashire, NW England, UK; 45 km/28 mi NW of                   orchestral works, and achieved popular success both on televi-
                                Manchester, on the R Ribble; site of Royalist defeat in the             sion and in the concert hall by bringing classical music to the
  Western) philoso-                                                                                     attention of a wide public. His books include Music Face to Face
6th-c and 5th-c sc.             Civil War (1648); 19th-c centre of the cotton industry; birthplace
                                of Richard Arkwright; city status granted 2002; railway;                (1971) and Andre Previn's Guide to Music (1983). He was given an
than mythological                                                                                       honorary knighthood in 1996.
rests were scientific           University of Central Lancashire (1992, formerly Lancashire
                                Polytechnic); electrical goods, engineering, textiles, plastics,      Prevost, (Antoine Francois), l'Abbe [prayvoh] (1697-1763)
riodern sense).
                                chemicals; Harris museum; Preston Guild Fair every 20 years;            Novelist, born in Hesdin, N France. He spent some years in
                                football league team, Preston North End (Lillywhites).                  the army, became a Benedictine monk, then lived in exile in
)apers, journals, etc        Prestonpans forest npanz] 55°57N 3'ooW, pop (2000e) 8080.                  England and Holland. He wrote many novels and translations,
 d opinions as they            Town in East Lothian, E Scotland, UK; on S shore of Firth of             but is best known for Marion Lescaut (1731), originally published
fic press freedoms             Forth, 5 km/3 mi NE of Musselburgh; railway; coal processing;            as the final part of a seven-volume novel. Having returned to
 ree from licensing            site of Scottish victory over the English (1745).                        France by 1735, he was appointed honorary chaplain to the
cess to public insti-                                                                                   Prince de Conti.
                             Prestwick 55s3oN 3°12W, pop (2000e) 1370o. Town in South
ialist's sources. The                                                                                 Priam [priya mi In Greek legend, the King of Troy. He was son of
                               Ayrshire, SW Scotland, UK; on the W coast, 4.8 km/3 mi N of
 of modern democ-                                                                                       Laomedon, and husband of Hecuba, and is presented in the Iliad
                               Ayr; airport (the official international gateway for Scotland);
!dom may conflict                                                                                       as an old man. When Hector was killed, he went secretly to
                               railway; aerospace engineering.
 right to privacy or                                                                                    Achilles to beg his son's body for burial. At the sack of Troy,
tde by the press. In         Pretoria [pritawria] 25°45S 28°12E, pop (2000e) 613000 (metro-             he was killed by Neoptolemus.
, press freedom is             politan area). Administrative capital of South Africa, and alter-
                                                                                                      Pribilof Islands [pribilof] Group of four islands in the Bering Sea,
)y censorship and              native capital of Gauteng province; 48 km/3o mi NE of
                                                                                                        Alaska, USA; two inhabited (St Paul, St George); area 168 sq km/
linded editors and             Johannesburg; altitude 1369 m/4.491 ft; founded, 1855; capital
                                                                                                        65 sq mi; centre of seal fur trade.
mntries press free-            of South African Republic, 1881; railway; two universities (1873,
                                                                                                      Price, (Mary Violet) Leontyne (1927—) Soprano, born in Laurel,
  proprietors' inter-         1908); railway engineering, vehicles, iron and steel, chemicals,
                               cement, leather; Voortrekker Memorial, Paul Kruger Memorial,            Mississippi, USA. She studied at the Juilliard School, New York
les.                                                                                                   City. A notable Bess (1952-4) in Gershwin's Porgy and Bess, she
                              Transvaal Museum.
making technique                                                                                       was the first black opera singer on television, in Tosca for NBC
  in England from            Pretorius, Andries (Wilhelmus Jacobus) [pretawrius] (1799-                (1955). An outstanding Verdi singer, she was also much associ-
)y pressing molten            1853) Afrikaner leader, born in Graaff-Reinet, S South Africa            ated with Barber's music.
 their contours and           (then Cape Colony). A prosperous farmer, he joined the Great
                                                                                                      Price, Nick, popular name of Nicholas Raymond Leige Price
per mould or plun-            Trek of 1836 into Natal, where he was chosen commandant-
                                                                                                       (1957— ) Golfer, born in Durban, E South Africa. His family
lever or screw, but           general. He later accepted British rule, but after differences with
                                                                                                       moved to Zimbabwe, where he began playing golf as a child.
;rmingham, Stour-             the governor he trekked again, this time across the Vaal.
                                                                                                       At age 17 he won the Junior World Tournament in San Diego, and
rtant centres in the          Eventually the British recognized the Transvaal Republic, later
                                                                                                       turned professional in 1977. Notable wins include the PGA
h-c with improved             the South African Republic, whose new capital was named
                                                                                                       World Series (1983), the United States PGA Championship
                              Pretoria after him.
                                                                                                       (1992, 1994), and the British Open (1994). He finished the
Pa (pascal). A given        Pretorius, Marthinus (Wessel) [pretawrius] (1819-1901)                     1994 PGA tour as top money winner, having earned nearly
 to larger pressure.          Afrikaner soldier and statesman, president of the South                  $1.5 million.
,ter or air, pressure         African Republic (1857-71), born in Graaff-Reinet, S South             Price, Vincent (Leonard) (1911-93) Actor and writer, born in St
sing barometers or           Africa, the son of Andries Pretorius. He succeeded his father             Louis, Missouri, USA. He travelled in Europe, studied at Yale,
essure are bar and           as commandant-general in 1853, and was elected president of              and became an actor. He made his screen debut in 1938, and
                              the South African Republic, and of the Orange Free State (1859-         after many minor roles he began to perform in low-budget
                              63). He fought against the British again in 1877, until the inde-       horror movies such as House of Wax (1953), achieving his first
ressure, consisting          pendence of the Republic was recognized (1881), then retired.
be. When the pres-                                                                                     major success with The Fall of the House of Usher (196o). Known
   straightens. This        prevalence (of disease) disease frequency                                 for his distinctive, low-pitched, creaky, atmospheric voice, and
d gears to move a           preventive medicine A branch of medical practice that is con-             his quizzical, mock-serious facial expressions, he went on to
tic pressure sensor          cerned with the prevention of disease. This is achieved by meas-         star in a series of acclaimed Gothic horror movies, such as The
in so micrometers            ures that (1) control the environment, such as clean air legisla-        Pit and the Pendulum (1961) and The Abominable Dr Phibes
  in pressure cause          tion, (2) ensure a hygienic and suitable food and water supply,          (1971). He abandoned films in the mid-197os, going on to pre-
 hange their value.          (3) promote mass medication (eg schemes of immunization), (4)            sent cookery programmes for television - he wrote A Treasury of
ed.                          organize programmes for the eradication of disease (eg small-            Great Recipes (1965) with his second wife, Mary Grant - but he
                             pox, diphtheria), and (5) promote safer life styles largely by           had two last roles in The Whales of August (1987) and Edward
rmed to articulate
                             education (eg the reduction in smoking to prevent cancer of              Scissorhands (1991).
.s or causes; also
                             the lung, and the promotion of condoms to reduce the possi-             price index retail price index
 n as lobbyists. It
                             bility of AIDS).                                                        prices and incomes policy An attempt by government to con-
mal group) or act
 he main, it tries to       Preyed, Jacques [prayva it] (1900-77) Poet, born in Neuilly-sur-          trol inflation by acting directly on prices and wages, either by
ay also attempt to           Seine, NC France. He was involved with the Surrealists, and              persuasion or by law. This contrasts with the view that inflation
 itical party in that        wrote songs, pieces for cabaret, and scenarios for Renoir, as            should be controlled by monetary or fiscal policies to influence
                             well as the screenplay for the celebrated film, Les Enfants du           demand, or supply-side measures to improve productivity. The
                             Paradis (1946, The Children of Paradise). The piquant mixture of         correct structure of prices and wages is controversial, and the




                        Case 3:17-cv-00652-KDB-DSC Document 43-10 Filed 10/29/18 Page 28 of 31
            P       Volume 15




           The World Book
           Encyclopedia




                                  WORLD
                                  BOOK
                               www.worldbook.com




Case 3:17-cv-00652-KDB-DSC Document 43-10 Filed 10/29/18 Page 29 of 31
                                                   .'k.s-RIMAIMPeltiRoP'P4z?,VON.O.N.40..,
                                                   6                                         .1.g:Ozi*Wagmeso
  The World Book Encyclopedia
  © 2018 World Book, Inc. All rights reserved. This volume may
  not be reproduced in whole or in part in any form without prior
  written permission from the publisher.

 For information on other World Book publications, visit
 our website at www.worldbook.com or call
 1-800-WORLDBK (967-5325). For information about sales
 to schools and libraries, call 1-800-975-3250 (United States);
 1-800-837-5365 (Canada).

 World Book, Inc.
 180 North LaSalle Street
 Suite 900
 Chicago, Illinois 60601
 USA

 About the SPINESCAPE`®
 Fast Forward:the Spinescape for the 2018 edition of The World Book Encyclopedia, displays an artist's
 idea of an elegantly designed and highly capable robot. Most robots are-and, in the future, likely will
 be-less dazzling than this Spinescape example, but, undoubtedly, they will be more adaptable, capable,
 and effective. Adaptability, capability, and effectiveness are traits that World Book helps to build in its
 readers by linking them to reliable and useful information-information that helps them adaptively cope
 with challenging circumstances, capably gather facts to solve problems, and effectively communicate
 with others in their communities. The World Book Encyclopedia-promoting adaptability, capability,
 and effectiveness in learning for more than a century.
 Photo credit
 O Issam Khriii, iStock

 WORLD BOOK, the GLOBE DEVICE, and SPINESCAPE® are registered trademarks or trademarks of World Book, Inc.
Copyright © 2017, 2016, 2015, 2014, 2013, 2012, 2011, 2010, 2009, 2008, 2007, 2006, 2005, 2004, 2003, 2002, 2001, 2000, 1999, 1998,
1997, 1996, 1995, 1994, 1993, 1992, 1991, 1990, 1989, 1988, 1987, 1986, 1985, 1984, 1983 by World Book, Inc.
Copyright ©1982, 1981, 1980, 1979, 1978 by World Book-Childcraft International, Inc.
Copyright @ 1977, 1976, 1975, 1974, 1973, 1972, 1971, 1970, 1969, 1968, 1967, 1966, 1965,
1964, 1963, 1962, 1961, 1960, 1959, 1958,1957 by Field Enterprises Educational Corporation.
Copyright © 1957, 1956, 1955, 1954, 1953, 1952, 1951, 1950, 1949, 1948 by Field Enterprises, Inc.
Copyright 1948, 1947, 1946, 1945„ 1944, 1943, 1942, 1941, 1940, 1939, 1938 by The Quarrie Corporation.
Copyright 1937, 1936, 1935, 1934, 1933, 1931, 1930, 1929 by W. F. Quarrie & Company.
The World Book, Copyright 1928, 1927, 1926, 1925, 1923, 1922, 1921, 1919, 1918, 1917 by W. F. Quarrie & Company.
Copyrights renewed 1990, 1989, 1988, 1987, 1986, 1985, 1984, 1983 by World Book, Inc.
Copyrights renewed 1982, 1981, 1980, 1979, 1978 by World Book-Childcraft International, Inc.
Copyrights renewed 1977, 1976, 1975, 1974, 1973, 1972, 1971, 1970, 1969, 1968, 1967, 1966, 1965,
1964, 1963, 1962, 1961, 1960, 1959, 1958 by Field Enterprises Educational Corporation.
Copyrights renewed 1957, 1956, 1955, 1954, 1953, 1952, 1951, 1950 by Field Enterprises, Inc.

International Copyright@ 2018, 2077, 2016, 2015, 2014, 2013, 2072, 2011, 2010, 2009, 2008, 2007, 2006, 2005, 2004, 2003, 2002,
2001, 2000, 1999, 7998, 1997 1996, 1995, 1994, 1993, 1992, 1991, 1990, 1989, 1988, 1987,1986, 1985, 1984, 1983 by World Book, Inc.
International Copyright © 1982, 1981, 1980, 7979, 1978 by World Book-Childcraft International, Inc.
International Copyright© 1977, 1976, 1975, 1974, 1973, 1972, 1971, 7970, 1969, 1968, 1967, 1966, 1965,
1964, 1963, 7962, 1961, 7960, 1959, 7958, 1957 by Field Enterprises Educational Corporation.
International Copyright© 1957, 1956, 1955, 1954, 1953, 1952, 7951, 1950, 1949, 1948 by Field Enterprises, Inc.
International Copyright 1948, 1947 The Quarrie Corporation.




                Library of Congress Cataloging-in-Publication Data

Title: The World Book Encyclopedia.                                                                              SUSTAINABLE
Description: Chicago: World Book, Inc., a Scott Fetzer company,1201811
  Includes index.
                                                                                                                 FORESTRY
Identifiers: LCCN 2017034899 1 ISBN 9780716601180                                                                INITIATIVE
Subjects: LCSH: Encyclopedias and dictionaries.
                                                                                                      Certified Chain of Custody
Classification: LCC AE5 .W55 2018 1 DDC 031--dc23
                                                                                                     At Least 20% Certified Forest Content
LC record available at https'✓/Iccn.loc.gov/2017034899
                                                                                                            www.sfiprogram.org
                                                                                                                 SFI-01042
Printed in the United States of America by LSC Communications, Willard, Ohio
1st printing November 2017
                                                                                                      Logo applies to text stock only




          Case 3:17-cv-00652-KDB-DSC Document 43-10 Filed 10/29/18 Page 30 of 31
                                                                                                                     Prevailing westerly 773

  in 1968. They       require the existence of what is not Parmenides rejected            The ability of a gas to compress and expand has many
 the military,        the idea of what is not as inconceivable. He said the uni-       practical uses. For example, air tires, air cushions, and
 gave up mak-         verse is uniform, immovable, and unchanging, with no            air brakes are based on this elasticity of air.
it the music          generation or destruction.                                          Pressure changes the boiling point of water. The boil-
I a comeback             Parmenides had few followers but great influence. His        ing point is that temperature at which the pressure of
ince in almost        opponents could not disprove his reasoning, and so              the steam is equal to the atmospheric pressure. At sea
sumed tour-          they tried to reconcile his conclusions with common              level, the two pressures are equal at 212 °F (100 °C). As
! the Ghetto"        sense. Empedocles agreed that there could be no gen-             height increases, the pressure decreases, and the boil-
udience               eration or destruction. He explained their apparent exist-      ing point becomes lower. This makes cooking at high al-
  teenagers.         ence in terms of four eternal elements—earth, air, fire,         titudes difficult, because cooking depends on the tem-
arance at a Las      and water—mixed by the force of love and separated by            perature to which the food is heated, not on whether
v in 1969,           strife. Anaxagoras believed an infinite number of ele-           the surrounding water is boiling. See Boiling point
 his death, he       ments had been separated out of an original mixture                 Wind is the movement of air from a point of high
                     through the rotation initiated by a force or material he         pressure to a point of low pressure. Pressure changes
nces seemed          called Mind. Each kind of natural substance contains all         precede storms. Barometers detect storms by measur-
g the "king" of      the elements but in different proportions. Anaxagoras            ing such changes.         Michael Dine

Ian taking pills     thought matter was infinitely divisible.                            Related articles in World Book include:
ht down. He             In the late 400's B.C., Leucippus and Democritus re-          Air                    Gas                  Hydraulics
on Aug. 16,          sponded to Parmenides with a theory called atomism.              Barometer              Gauge                Manometer
  his death.         They taught that the universe consists of tiny, solid, indi-      Prester John (or PresbyterJohniwas a legendary
even more            visible bodies called atoms, which move about in space            Christian priest and king of the 1100's. Many travelers of
 has become          and cluster together to form the larger objects of com-           the Middle Ages, including Marco Polo, claimed that he
has become a         mon experience.          S. Marc Cohen                            ruled a vast kingdom in central Asia. Later reports made
)avid Rubel             Related articles in World Book include:                        him the emperor of Ethiopia. Pope Alexander III sent a
to visit); Rock      Anaxagoras      Atomism           Parmenides Socrates             messenger to look for him in 1177, but the messenger
see (Places to       Anaximander Empedocles            Pythagoras Thales               never returned.        Stanley K. Stowers
                     Anaximenes      Heraclitus
                                                                                      Pretoria, prih TOHR ee uh, became South Africa's ad-
the theories          Press. See Freedom of the press; Journalism; Newspa-             ministrative capital—that is, the seat of the executive
tout 600 B.C.         per; Printing; Printing press.                                   branch of government—in 1910. Cape Town is South
9re-Socratic          Pressburg. See Bratislava.                                      Africa's legislative capital, and Bloemfontein is the judi-
 the famous           Pressure is often defined as force per unit area. In            cial capital. Pretoria lies in the province of Gauteng. For
tied to under-        physics, the term is usually applied to fluids (gases or        location, see South Africa (political map).
trms of natur-        liquids). If a fluid is exposed to suitable forces, pressure       Many Pretoria residents hold government jobs. Oth-
heories but          is produced in it. The greater the force, the greater the        ers work in transportation, tourism, education, or trade,
aural process-       pressure. Pressure is measured in pounds per square              or in factories that make cement, chemicals, electronic
le foundation        inch in the inch-pound system customarily used in the            equipment, machinery, motor vehicles, and plastics. The
                     United States. In the metric system, the standard unit of        city is a cultural and research center. It has museums
tics. Their          pressure is the pascal; the nonstandard unit kilogram            and art galleries, the national zoo, and three universities.
 of pre-             per square centimeter is also used.                                 Settlers of European descent who are now called
-iters.                  Atmospheric pressure is produced by the weight of            Afrikaners founded Pretoria in 1855. They were seeking
t a Greek city      the air from the top of the atmosphere as it presses              independence from British colonial rule. When the
philosophers         down upon the layers of air below it. At sea level, the av-      Union of South Africa was formed in 1910, Pretoria be-
  is composed        erage atmospheric pressure is 14.7 pounds per square             came the administrative capital. After South Africa's
re-Socratic,         inch (101.3 kilopascals). This decreases with altitude be-       apartheid (racial segregation) policy ended in the mid-
    Another          cause of less air pressing from above.                          1990's, Pretoria was merged with several formerly sepa-
ght the uni-            If a fluid is at rest, pressure is transmitted equally to     rate communities. In 2000, the Tshwane metropolitan
lied the indef-     all its parts and, at any one point, is the same in all direc-    municipality was formed, with Pretoria as its central city.
e basic sub-        tions. The fluid acts this way because the molecules in it       Tshwane has 2,921,488 people.                Andre Horn
!ss dense to        move freely. The molecules are far apart in a gas and            Pretzel is a type of German biscuit. It is brittle and
                    comparatively close together in a liquid.                        twisted, with a glazed, salted surface. According to tradi-
iouthern Italy,         French scientist Blaise Pascal discovered that pressure      tion, the first pretzels were made in the early 600's by Eu-
s of numbers.       in a fluid is transmitted equally to all distances and in all    ropean monks as a reward for children who learned
,erhaps, could      directions. He formulated Pascal's law to describe the           their prayers. The original pretzel's shape represented
.elieved that       effects of pressure within a fluid (see Pascal's law).           the crossed arms of a child praying. The first commer-
  other hand,           The greater the pressure in a gas, the smaller its vol-      cial pretzel bakery in the United States opened in Lititz,
 thought that       ume. This decrease in volume occurs because the mole-            Pennsylvania, in 1861.          Kay Franzen Jamieson
, and that          cules are pushed closer together. Under ordinary condi-          Prevailing westerly is a wind that blows over the
                    tions, the volume of a gas decreases by half when the            north and south middle latitudes from west to east In
became influ-       pressure doubles. The law that describes how the vol-            the Southern Hemisphere, prevailing westerlies over
mt for other        ume of a gas changes when the pressure changes is                the ocean blow with such force that sailors call this re-
 accepted the       called Boyle's law, after Robert Boyle, the Irish scientist      gion the "roaring forties." The winds are not steady be-
(reality con-       who first developed it. The volume of liquids and solids         cause they are often interrupted by cyclonic storms.
eld that            also decreases when pressure increases, but by much              Over the land masses of the Northern Hemisphere, the
 because they       smaller amounts than for gases.                                  westerlies are often turned from their course by moun-



                   Case 3:17-cv-00652-KDB-DSC Document 43-10 Filed 10/29/18 Page 31 of 31
